
	
		II
		Calendar No. 730
		110th CONGRESS
		2d Session
		S. 2996
		[Report No. 110–333]
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2008
			Mr. Rockefeller from the
			 Select Committee on Intelligence, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2009 for
		  intelligence and intelligence-related activities of the United States
		  Government, the Community Management Account, and the Central Intelligence
		  Agency Retirement and Disability System, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—BUDGET AND PERSONNEL AUTHORIZATIONS
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified Schedule of Authorizations.
					Sec. 103. Personnel level adjustments.
					Sec. 104. Intelligence Community Management
				Account.
					TITLE II—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY
				SYSTEM
					Sec. 201. Authorization of appropriations.
					Sec. 202. Technical modification to mandatory retirement
				provision of the Central Intelligence Agency Retirement Act.
					TITLE III—GENERAL INTELLIGENCE COMMUNITY MATTERS
					Subtitle A—Personnel Matters
					Sec. 301. Increase in employee compensation and benefits
				authorized by law.
					Sec. 302. Enhanced flexibility in nonreimbursable details to
				elements of the intelligence community.
					Sec. 303. Enhancement of authority of the Director of National
				Intelligence for flexible personnel management among the elements of the
				intelligence community.
					Sec. 304. Delegation of authority for travel on common carriers
				for intelligence collection personnel.
					Sec. 305. Annual personnel level assessments for the
				intelligence community.
					Subtitle B—Acquisition Matters
					Sec. 311. Reports on the acquisition of major
				systems.
					Sec. 312. Vulnerability assessments of major
				systems.
					Sec. 313. Intelligence community business system
				modernization.
					Sec. 314. Excessive cost growth of major systems.
					Sec. 315. Prohibition on conflicts of interest in intelligence
				community contracting.
					Sec. 316. Future budget projections.
					Subtitle C—Interrogation and Detention Related
				Matters
					Sec. 321. Limitation on interrogation techniques.
					Sec. 322. Prohibition on interrogations by
				contractors.
					Sec. 323. Notification of the International Committee of the
				Red Cross.
					Sec. 324. Report on compliance with the Detainee Treatment Act
				of 2005 and related provisions of the Military Commissions Act of
				2006.
					Subtitle D—Reporting Requirements
					Sec. 331. Report on use of contractors by elements of the
				intelligence community.
					Sec. 332. Improvement of notification of Congress regarding
				intelligence activities of the United States.
					Sec. 333. Federal Bureau of Investigation intelligence
				transformation.
					Sec. 334. Incorporation of reporting requirements.
					Sec. 335. Repeal of certain reporting requirements.
					Subtitle E—Other Matters
					Sec. 341. Restriction on conduct of intelligence
				activities.
					Sec. 342. Clarification of definition of intelligence community
				under the National Security Act of 1947.
					Sec. 343. Modification of availability of funds for different
				intelligence activities.
					Sec. 344. Additional limitation on availability of funds for
				intelligence and intelligence-related activities.
					Sec. 345. Limitation on reprogrammings and transfers of
				funds.
					Sec. 346. Availability to public of certain intelligence
				funding information.
					Sec. 347. Increase in penalties for disclosure of undercover
				intelligence officers and agents.
					Sec. 348. Authority to designate undercover operations to
				collect foreign intelligence or counterintelligence.
					Sec. 349. Language and intelligence analyst training
				program.
					Sec. 350. Extension of authority to delete information about
				receipt and disposition of foreign gifts and decorations.
					Sec. 351. Extension of National Commission for the Review of
				the Research and Development Programs of the United States Intelligence
				Community.
					Sec. 352. Clarifying amendments relating to section
				105 of the Intelligence Authorization Act for
				Fiscal Year 2004.
					TITLE IV—MATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE
				COMMUNITY
					Subtitle A—Office of the Director of National
				Intelligence
					Sec. 401. Accountability reviews by the Director of National
				Intelligence.
					Sec. 402. Authorities for intelligence information
				sharing.
					Sec. 403. Modification of limitation on delegation by the
				Director of National Intelligence of the protection of intelligence sources and
				methods.
					Sec. 404. Authorities of the Director of National Intelligence
				for interagency funding.
					Sec. 405. Clarification of limitation on colocation of the
				Office of the Director of National Intelligence.
					Sec. 406. Title of Chief Information Officer of the
				Intelligence Community.
					Sec. 407. Inspector General of the Intelligence
				Community.
					Sec. 408. Chief Financial Officer of the Intelligence
				Community.
					Sec. 409. Leadership and location of certain offices and
				officials.
					Sec. 410. National Space Intelligence Office.
					Sec. 411. Operational files in the Office of the Director of
				National Intelligence.
					Sec. 412. Membership of the Director of National Intelligence
				on the Transportation Security Oversight Board.
					Sec. 413. Director of National Intelligence report on
				retirement benefits for former employees of Air America.
					Sec. 414. Repeal of certain authorities relating to the Office
				of the National Counterintelligence Executive.
					Sec. 415. Applicability of the Privacy Act to the Director of
				National Intelligence and the Office of the Director of National
				Intelligence.
					Sec. 416. Inapplicability of Federal Advisory Committee Act to advisory
				committees of the Office of the Director of National Intelligence.
					Subtitle B—Central Intelligence Agency
					Sec. 421. Inapplicability to Director of the Central
				Intelligence Agency of requirement for annual report on progress in auditable
				financial statements.
					Sec. 422. Additional functions and authorities for protective
				personnel of the Central Intelligence Agency.
					Sec. 423. Technical amendments relating to titles of certain
				Central Intelligence Agency positions.
					Subtitle C—Defense Intelligence Components
					Sec. 431. Enhancement of National Security Agency training
				program.
					Sec. 432. Codification of authorities of National Security
				Agency protective personnel.
					Sec. 433. Inspector general matters.
					Sec. 434. Confirmation of appointment of heads of certain
				components of the intelligence community.
					Sec. 435. Clarification of national security missions of
				National Geospatial-Intelligence Agency for analysis and dissemination of
				certain intelligence information.
					Subtitle D—Other Elements
					Sec. 441. Clarification of inclusion of Coast Guard and Drug
				Enforcement Administration as elements of the intelligence
				community.
					TITLE V—Foreign Intelligence and Information
				Commission
					Sec. 501. Short title.
					Sec. 502. Definitions.
					Sec. 503. Findings.
					Sec. 504. Establishment and functions of the
				Commission.
					Sec. 505. Members and staff of the Commission.
					Sec. 506. Powers and duties of the Commission.
					Sec. 507. Report of the Commission.
					Sec. 508. Termination.
					Sec. 509. Nonapplicability of Federal Advisory Committee
				Act.
					Sec. 510. Funding.
					TITLE VI—Technical amendments
					Sec. 601. Technical amendment to the Central Intelligence
				Agency Act of 1949.
					Sec. 602. Technical amendments relating to the multiyear
				National Intelligence Program.
					Sec. 603. Technical clarification of certain references to
				Joint Military Intelligence Program and Tactical Intelligence and Related
				Activities.
					Sec. 604. Technical amendments to the National Security Act of
				1947.
					Sec. 605. Technical amendments to the Intelligence Reform and
				Terrorism Prevention Act of 2004.
					Sec. 606. Technical amendments to the Executive
				Schedule.
				
			2.DefinitionsIn this Act:
			(1)Congressional
			 intelligence committeesThe term congressional
			 intelligence committees means—
				(A)the Select
			 Committee on Intelligence of the Senate; and
				(B)the Permanent
			 Select Committee on Intelligence of the House of Representatives.
				(2)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 401a(4)).
			IBUDGET
			 AND PERSONNEL AUTHORIZATIONS
			101.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2009 for the conduct of
			 the intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				(1)The Office of the
			 Director of National Intelligence.
				(2)The Central
			 Intelligence Agency.
				(3)The Department of
			 Defense.
				(4)The Defense
			 Intelligence Agency.
				(5)The National
			 Security Agency.
				(6)The Department of
			 the Army, the Department of the Navy, and the Department of the Air
			 Force.
				(7)The Coast
			 Guard.
				(8)The Department of
			 State.
				(9)The Department of
			 the Treasury.
				(10)The Department of
			 Energy.
				(11)The Department of
			 Justice.
				(12)The Federal
			 Bureau of Investigation.
				(13)The Drug
			 Enforcement Administration.
				(14)The National
			 Reconnaissance Office.
				(15)The National
			 Geospatial-Intelligence Agency.
				(16)The Department of
			 Homeland Security.
				102.Classified
			 Schedule of Authorizations
				(a)Specifications of
			 amounts and personnel levelsThe amounts authorized to be appropriated
			 under section 101 and, subject to section 103, the authorized personnel levels
			 as of September 30, 2009, for the conduct of the intelligence activities of the
			 elements listed in paragraphs (1) through (16) of section 101, are those
			 specified in the classified Schedule of Authorizations prepared to accompany
			 the conference report on the bill ________ of the One Hundred Tenth
			 Congress.
				(b)Availability of
			 classified Schedule of AuthorizationsThe classified Schedule of
			 Authorizations referred to in subsection (a) shall be made available to the
			 Committee on Appropriations of the Senate, the Committee on Appropriations of
			 the House of Representatives, and to the President. The President shall provide
			 for suitable distribution of the Schedule, or of appropriate portions of the
			 Schedule, within the executive branch.
				103.Personnel
			 level adjustments
				(a)Authority for
			 increasesWith the approval of the Director of the Office of
			 Management and Budget, the Director of National Intelligence may authorize
			 employment of civilian personnel in excess of the number authorized for fiscal
			 year 2009 by the classified Schedule of Authorizations referred to in section
			 102(a) if the Director of National Intelligence determines that such action is
			 necessary to the performance of important intelligence functions, except that
			 the number of personnel employed in excess of the number authorized under such
			 section may not, for any element of the intelligence community, exceed 5
			 percent of the number of civilian personnel authorized under such section for
			 such element.
				(b)Transition to
			 full-time equivalency
					(1)Treatment for
			 fiscal year 2009For fiscal year 2009, the Director of National
			 Intelligence, in consultation with the head of each element of the intelligence
			 community, may treat the personnel ceilings authorized under the classified
			 Schedule of Authorizations referred to in section 102(a) as full-time
			 equivalents.
					(2)ConsiderationIn
			 exercising the authority described in paragraph (1), the Director of National
			 Intelligence may consider the circumstances under which civilian employees are
			 employed and accounted for at each element of the intelligence community
			 in—
						(A)a student program,
			 trainee program, or similar program;
						(B)reserve corps or
			 equivalent status as a reemployed annuitant or other employee;
						(C)a joint duty
			 rotational assignment; or
						(D)other full-time or
			 part-time status.
						(3)Notification to
			 CongressNot later than 90 days after the date of the enactment
			 of this Act, the Director of National Intelligence shall notify the
			 congressional intelligence committees in writing of—
						(A)the policies for
			 implementing the authorities described in paragraphs (1) and (2); and
						(B)the number of all
			 civilian personnel employed by, or anticipated to be employed by, each element
			 of the intelligence community during fiscal year 2009 accounted for—
							(i)by
			 position;
							(ii)by
			 full-time equivalency; or
							(iii)by
			 any other method.
							(4)Treatment for
			 fiscal year 2010The Director of National Intelligence shall
			 express the personnel levels for all civilian employees for each element of the
			 intelligence community in the congressional budget justifications submitted for
			 fiscal year 2010 as full-time equivalent positions.
					(c)Authority for
			 conversion of activities performed by contractors
					(1)In
			 generalIn addition to the authority in subsection (a) and
			 subject to paragraph (2), if the head of an element of the intelligence
			 community makes a determination that activities currently being performed by
			 contractor employees should be performed by employees of such element, the
			 Director of National Intelligence may authorize for that purpose employment of
			 additional full-time equivalent personnel in such element equal to the number
			 of full-time equivalent contractor employees performing such activities.
					(2)Concurrence and
			 approvalThe authority described in paragraph (1) may not be
			 exercised unless the Director of National Intelligence concurs with the
			 determination described in such paragraph and the Director of the Office of
			 Management and Budget approves such determination.
					(d)Notice to
			 congressional intelligence committeesThe Director of National
			 Intelligence shall notify the congressional intelligence committees in writing
			 at least 15 days prior to each exercise of an authority described in subsection
			 (a) or (b).
				104.Intelligence
			 Community Management Account
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Intelligence Community Management Account
			 of the Director of National Intelligence for fiscal year 2009 the sum of
			 $696,742,000.
				(b)Authorized
			 personnel levelsThe elements
			 within the Intelligence Community Management Account of the Director of
			 National Intelligence are authorized 944 full-time or full-time equivalent
			 personnel as of September 30, 2009. Personnel serving in such elements may be
			 permanent employees of the Office of the Director of National Intelligence or
			 personnel detailed from other elements of the United States Government.
				(c)Construction of
			 AuthoritiesThe Director of National Intelligence may use the
			 authorities described in subsections (a) and (c) of section 103 for the
			 adjustment of personnel levels within the Intelligence Community Management
			 Account.
				(d)Classified
			 authorizations
					(1)Authorization of
			 appropriationsIn addition to
			 amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2009 such additional amounts as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a). Such additional amounts for advanced research and development
			 shall remain available until September 30, 2010.
					(2)Authorization of
			 personnelIn addition to the
			 personnel authorized by subsection (b) for elements of the Intelligence
			 Community Management Account as of September 30, 2009, there are authorized
			 such additional personnel for the Community Management Account as of that date
			 as are specified in the classified Schedule of Authorizations referred to in
			 section 102(a).
					IICENTRAL
			 INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
			201.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Central Intelligence Agency Retirement
			 and Disability Fund for fiscal year 2009 the sum of $279,200,000.
			202.Technical
			 modification to mandatory retirement provision of the Central Intelligence
			 Agency Retirement ActSubparagraph (A) of section 235(b)(1) of the
			 Central Intelligence Agency Retirement Act (50 U.S.C. 2055(b)(1)) is amended by
			 striking receiving compensation under the Senior Intelligence Service
			 pay schedule at the rate and inserting who is at the Senior
			 Intelligence Service rank.
			IIIGENERAL
			 INTELLIGENCE COMMUNITY MATTERS
			APersonnel
			 Matters
				301.Increase in
			 employee compensation and benefits authorized by lawAppropriations authorized by this Act for
			 salary, pay, retirement, and other benefits for employees of an agency or
			 department of the United States may be increased by such additional or
			 supplemental amounts as may be necessary for increases in such compensation or
			 benefits authorized by law.
				302.Enhanced
			 flexibility in nonreimbursable details to elements of the intelligence
			 communityExcept as provided
			 in section 113 of the National Security Act of 1947 (50 U.S.C. 404h) and
			 section 904(g)(2) of the Counterintelligence Enhancement Act of 2002 (title IX
			 of Public Law 107–306; 50 U.S.C. 402c(g)(2)) and notwithstanding any other
			 provision of law, in any fiscal year after fiscal year 2008 an officer or
			 employee of the United States or member of the Armed Forces may be detailed to
			 the staff of an element of the intelligence community funded through the
			 Community Management Account from another element of the United States
			 Government on a reimbursable or nonreimbursable basis, as jointly agreed to by
			 the Director of National Intelligence and the head of the detailing element for
			 a period not to exceed 3 years.
				303.Enhancement of
			 authority of the Director of National Intelligence for flexible personnel
			 management among the elements of the intelligence communitySection 102A of the National Security Act of
			 1947 (50 U.S.C. 403–1) is amended by adding at the end the following new
			 subsections:
					
						(s)Authority To
				establish positions in excepted service(1)The Director of
				National Intelligence may, with the concurrence of the head of the department
				or agency concerned and in coordination with the Director of the Office of
				Personnel Management—
								(A)convert competitive service positions,
				and the incumbents of such positions, within an element of the intelligence
				community to excepted service positions as the Director of National
				Intelligence determines necessary to carry out the intelligence functions of
				such element; and
								(B)establish the classification and
				ranges of rates of basic pay for positions so converted, notwithstanding
				otherwise applicable laws governing the classification and rates of basic pay
				for such positions.
								(2)(A)At the request of the
				Director of National Intelligence, the head of a department or agency may
				establish new positions in the excepted service within an element of such
				department or agency that is part of the intelligence community if the Director
				determines that such positions are necessary to carry out the intelligence
				functions of such element.
								(B)The Director of National Intelligence
				may establish the classification and ranges of rates of basic pay for any
				position established under subparagraph (A), notwithstanding otherwise
				applicable laws governing the classification and rates of basic pay for such
				positions.
								(3)The head of the department or agency
				concerned is authorized to appoint individuals for service in positions
				converted under paragraph (1) or established under paragraph (2) without regard
				to the provisions of chapter 33 of title 5, United States Code, governing
				appointments in the competitive service, and to fix the compensation of such
				individuals within the applicable ranges of rates of basic pay established by
				the Director of National Intelligence.
							(4)The maximum rate of basic pay
				established under this subsection is the rate for level III of the Executive
				Schedule under section 5314 of title 5, United States Code.
							(t)Pay authority
				for critical positions(1)Notwithstanding any pay
				limitation established under any other provision of law applicable to employees
				in elements of the intelligence community, the Director of National
				Intelligence may, in consultation with the Director of the Office of Personnel
				Management and the Director of the Office of Management and Budget, grant
				authority to fix the rate of basic pay for 1 or more positions within the
				intelligence community at a rate in excess of any applicable limitation,
				subject to the provisions of this subsection. The exercise of authority so
				granted is at the discretion of the head of the department or agency employing
				the individual in a position covered by such authority, subject to the
				provisions of this subsection and any conditions established by the Director of
				National Intelligence when granting such authority.
							(2)Authority under this subsection may
				be granted or exercised only—
								(A)with respect to a position which
				requires an extremely high level of expertise and is critical to successful
				accomplishment of an important mission; and
								(B)to the extent necessary to recruit or
				retain an individual exceptionally well qualified for the position.
								(3)A rate of basic pay may not be fixed
				under this subsection at a rate greater than the rate payable for level II of
				the Executive Schedule under section 5313 of title 5, United States Code,
				except upon written approval of the Director of National Intelligence or as
				otherwise authorized by law.
							(4)A rate of basic pay may not be fixed
				under this subsection at a rate greater than the rate payable for level I of
				the Executive Schedule under section 5312 of title 5, United States Code,
				except upon written approval of the President in response to a request by the
				Director of National Intelligence or as otherwise authorized by law.
							(5)Any grant of authority under this
				subsection for a position shall terminate at the discretion of the Director of
				National Intelligence.
							(u)Extension of
				flexible personnel management authorities(1)Notwithstanding any
				other provision of law, in order to ensure the equitable treatment of employees
				across the intelligence community, the Director of National Intelligence may,
				with the concurrence of the head of the department or agency concerned, or for
				those matters that fall under the responsibilities of the Office of Personnel
				Management under statute or executive order, in coordination with the Director
				of the Office of Personnel Management, authorize 1 or more elements of the
				intelligence community to adopt compensation authority, performance management
				authority, and scholarship authority that have been authorized for another
				element of the intelligence community if the Director of National
				Intelligence—
								(A)determines that the adoption of such
				authority would improve the management and performance of the intelligence
				community; and
								(B)submits to the congressional
				intelligence committees, not later than 60 days before such authority is to
				take effect, notice of the adoption of such authority by such element or
				elements, including the authority to be so adopted, and an estimate of the
				costs associated with the adoption of such authority.
								(2)To the extent that an existing
				compensation authority within the intelligence community is limited to a
				particular category of employees or a particular situation, the authority may
				be adopted in another element of the intelligence community under this
				subsection only for employees in an equivalent category or in an equivalent
				situation.
							(3)In this subsection, the term
				compensation authority means authority involving basic pay
				(including position classification), premium pay, awards, bonuses, incentives,
				allowances, differentials, student loan repayments, and special payments, but
				does not include authorities as follows:
								(A)Authorities related to benefits such
				as leave, severance pay, retirement, and insurance.
								(B)Authority to grant a rank award by the
				President under section 4507, 4507a, or 3151(c) of title 5, United States Code,
				or any other provision of law.
								(C)Compensation authorities and
				performance management authorities provided under provisions of law relating to
				the Senior Executive
				Service.
								.
				304.Delegation of
			 authority for travel on common carriers for intelligence collection
			 personnel
					(a)Delegation of
			 AuthoritySection 116(b) of the National Security Act of 1947 (50
			 U.S.C. 404k(b)) is amended—
						(1)by inserting
			 (1) before The Director;
						(2)in
			 paragraph (1), as designated by paragraph (1) of this subsection, by striking
			 may only delegate and all that follows and inserting may
			 delegate the authority in subsection (a) to the head of any other element of
			 the intelligence community; and
						(3)by adding at the
			 end the following new paragraph:
							
								(2)The head of an element of the
				intelligence community to whom the authority in subsection (a) is delegated
				pursuant to paragraph (1) may further delegate such authority to senior
				officials of such element as are specified in guidelines prescribed by the
				Director of National Intelligence for purposes of this
				paragraph.
								.
						(b)Submission of
			 guidelines to CongressNot later than 6 months after the date of
			 the enactment of this Act, the Director of National Intelligence shall
			 prescribe and submit to the congressional intelligence committees the
			 guidelines referred to in paragraph (2) of section 116(b) of the National
			 Security Act of 1947, as added by subsection (a).
					305.Annual
			 personnel level assessments for the intelligence community
					(a)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.) is amended by inserting after section 506A the following new
			 section:
						
							506B.Annual
				personnel level assessments for the intelligence community
								(a)Requirement To
				provideThe Director of National Intelligence shall, in
				consultation with the head of the element of the intelligence community
				concerned, prepare an annual personnel level assessment for such element of the
				intelligence community that assesses the personnel levels for each such element
				for the fiscal year following the fiscal year in which the assessment is
				submitted.
								(b)ScheduleEach
				assessment required by subsection (a) shall be submitted to the congressional
				intelligence committees each year along with the budget submitted by the
				President under section 1105 of title 31, United States Code.
								(c)ContentsEach
				assessment required by subsection (a) submitted during a fiscal year shall
				contain, at a minimum, the following information for the element of the
				intelligence community concerned:
									(1)The budget
				submission for personnel costs for the upcoming fiscal year.
									(2)The dollar and
				percentage increase or decrease of such costs as compared to the personnel
				costs of the current fiscal year.
									(3)The dollar and
				percentage increase or decrease of such costs as compared to the personnel
				costs during the prior 5 fiscal years.
									(4)The number of
				personnel positions requested for the upcoming fiscal year.
									(5)The numerical and
				percentage increase or decrease of such number as compared to the number of
				personnel positions of the current fiscal year.
									(6)The numerical and
				percentage increase or decrease of such number as compared to the number of
				personnel positions during the prior 5 fiscal years.
									(7)The best estimate
				of the number and costs of contractors to be funded by the element for the
				upcoming fiscal year.
									(8)The numerical and
				percentage increase or decrease of such costs of contractors as compared to the
				best estimate of the costs of contractors of the current fiscal year.
									(9)A written
				justification for the requested personnel and contractor levels.
									(10)The number of
				intelligence collectors and analysts employed or contracted by each element of
				the intelligence community.
									(11)A list of all
				contractors that have been the subject of an investigation completed by the
				Inspector General of any element of the intelligence community during the
				preceding fiscal year, or are or have been the subject of an investigation by
				such an Inspector General during the current fiscal year.
									(12)A statement by
				the Director of National Intelligence that, based on current and projected
				funding, the element concerned will have sufficient—
										(A)internal
				infrastructure to support the requested personnel and contractor levels;
										(B)training resources
				to support the requested personnel levels; and
										(C)funding to support
				the administrative and operational activities of the requested personnel
				levels.
										.
					(b)Clerical
			 amendmentThe table of contents in the first section of that Act
			 is amended by inserting after the item relating to section 506A the following
			 new item:
						
							
								Sec. 506B. Annual personnel
				levels assessment for the intelligence
				community.
							
							.
					BAcquisition
			 Matters
				311.Reports on the
			 acquisition of major systems
					(a)Content of
			 reportsClause (ii) of section 102A(q)(C) (50 U.S.C. 403–1(q)(C))
			 of the National Security Act of 1947 is amended by striking the period at the
			 end and inserting that includes—
						
							(I)the current total acquisition cost for
				such system, and the history of such cost from the date the system was first
				included in a report under this clause to the end of the calendar quarter
				immediately proceeding the submittal of the report;
							(II)the current development schedule for
				such system, including an estimate of annual development costs until
				development is completed;
							(III)the planned procurement schedule for
				such system, including the best estimate of the Director of National
				Intelligence of the annual costs and units to be procured until procurement is
				completed;
							(IV)a full life-cycle cost analysis for such
				system;
							(V)the result of any significant test and
				evaluation of such system as of the date of the submittal of the report, or, if
				a significant test and evaluation has not been conducted, a statement of the
				reasons therefor and the results of any other test and evaluation that has been
				conducted of such system;
							(VI)the reasons for any change in
				acquisition cost, or schedule, for such system from the previous report under
				this clause, if applicable;
							(VII)each major contract related to such
				system; and
							(VIII)if there is any cost or schedule
				variance under a contract referred to in subclause (VII) since the previous
				report under this clause, the reasons for such cost or schedule
				variance.
							.
					(b)Determination of
			 increase in costsSubsection (q) of section 102A of the National
			 Security Act of 1947 (50 U.S.C. 403–1) is amended—
						(1)by redesignating
			 paragraphs (3) and (4) as paragraph (4) and (5), respectively; and
						(2)by inserting
			 after paragraph (2) the following:
							
								(3)Any determination of a percentage
				increase in the acquisition costs of a major system for which a report is filed
				under paragraph (1)(C)(ii) shall be stated in terms of constant dollars from
				the first fiscal year in which funds are appropriated for such
				system.
								.
						(c)DefinitionsParagraph
			 (5) of such subsection (q), as redesignated by subsection (b)(1) of this
			 section, is amended to read as follows:
						
							(5)In this subsection:
								(A)The term acquisition
				cost, with respect to a major system, means the amount equal to the
				total cost for development and procurement of, and system-specific construction
				for, such system.
								(B)The term full life-cycle
				cost, with respect to the acquisition of a major system, means all costs
				of development, procurement, construction, deployment, and operation and
				support for such program, without regard to funding source or management
				control, including costs of development and procurement required to support or
				utilize such system.
								(C)The term intelligence
				program, with respect to the acquisition of a major system, means a
				program that—
									(i)is carried out to acquire such
				major system for an element of the intelligence community; and
									(ii)is funded in whole out of amounts
				available for the National Intelligence Program.
									(D)The term major
				contract, with respect to a major system acquisition, means each of the
				6 largest prime, subordinate, or government-furnished equipment contracts under
				the program that is in excess of $40,000,000 and that is not a firm, fixed
				price contract.
								(E)The term major system has
				the meaning given that term in section 4 of the Office of Federal Procurement
				Policy Act (41 U.S.C. 403).
								(F)The term significant test and
				evaluation means the functional or environmental testing of a major
				system or of the subsystems that combine to create a major
				system.
								.
					312.Vulnerability
			 assessments of major systems
					(a)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.), as amended by section 305 of this Act, is further amended by
			 inserting after section 506B, as added by section 305(a), the following new
			 section:
						
							506C.Vulnerability assessments of major
		  systems(a)Initial vulnerability
				assessmentsThe Director of National Intelligence shall conduct
				an initial vulnerability assessment for any major system and its significant
				items of supply that is proposed for inclusion in the National Intelligence
				Program prior to completion of Milestone B or an equivalent acquisition
				decision. The initial vulnerability assessment of a major system and its
				significant items of supply shall, at a minimum, use an analysis-based approach
				to—
									(1)identify
				vulnerabilities;
									(2)define exploitation
				potential;
									(3)examine the
				system's potential effectiveness;
									(4)determine overall
				vulnerability; and
									(5)make
				recommendations for risk reduction.
									(b)Subsequent
				vulnerability assessments(1)The Director of National
				Intelligence shall conduct subsequent vulnerability assessments of each major
				system and its significant items of supply within the National Intelligence
				Program—
										(A)periodically throughout the life span
				of the major system;
										(B)whenever the Director determines that
				a change in circumstances warrants the issuance of a subsequent vulnerability
				assessment; or
										(C)upon the request of a congressional
				intelligence committee.
										(2)Any subsequent vulnerability
				assessment of a major system and its significant items of supply shall, at a
				minimum, use an analysis-based approach and, if applicable, a testing-based
				approach, to monitor the exploitation potential of such system and reexamine
				the factors described in paragraphs (1) through (5) of subsection (a).
									(c)Major system
				managementThe Director of National Intelligence shall give due
				consideration to the vulnerability assessments prepared for a given major
				system when developing and determining the annual consolidated National
				Intelligence Program budget.
								(d)Congressional
				oversight(1)The Director of National
				Intelligence shall provide to the congressional intelligence committees a copy
				of each vulnerability assessment conducted under subsection (a) not later than
				10 days after the date of the completion of such assessment.
									(2)The Director of National Intelligence
				shall provide the congressional intelligence committees with a proposed
				schedule for subsequent vulnerability assessments of a major system under
				subsection (b) when providing such committees with the initial vulnerability
				assessment under subsection (a) of such system as required by subsection
				(d).
									(3)The results of vulnerability
				assessments conducted under subsection (b) shall be included in the report to
				Congress required by section 102A(q).
									(e)DefinitionsIn
				this section:
									(1)The term
				items of supply—
										(A)means any
				individual part, component, subassembly, assembly, or subsystem integral to a
				major system, and other property which may be replaced during the service life
				of the major system, including spare parts and replenishment parts; and
										(B)does not include
				packaging or labeling associated with shipment or identification of
				items.
										(2)The term
				major system has the meaning given that term in section 4 of the
				Office of Federal Procurement Policy Act (41 U.S.C. 403).
									(3)The term
				Milestone B means a decision to enter into system development,
				integration, and demonstration pursuant to guidance prescribed by the Director
				of National Intelligence.
									(4)The term
				vulnerability assessment means the process of identifying and
				quantifying vulnerabilities in a major system and its significant items of
				supply.
									.
					(b)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947, as amended by section 305 of this Act, is
			 further amended by inserting after the item relating to section 506B, as added
			 by section 305(b), the following:
						
							
								Sec. 506C. Vulnerability assessments of major
				systems.
							
							.
					313.Intelligence
			 community business system modernization
					(a)Intelligence
			 community business system modernization
						(1)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.), as amended by sections 305 and 312 of this Act, is further
			 amended by inserting after section 506C, as added by section 312(a), the
			 following new section:
							
								506D.Intelligence community business systems
		  modernization(a)Limitation on
				obligation of funds(1)After April 1, 2009, no
				funds appropriated to any element of the intelligence community may be
				obligated for an intelligence community financial management or human resources
				business system modernization described in paragraph (2), and after April 1,
				2010, no funds appropriated to any element of the intelligence community may be
				obligated for any business system modernization described in paragraph (2)
				unless—
											(A)the approval authority designated by the
				Director of National Intelligence under subsection (c)(2) makes the
				certification described in paragraph (3) with respect to the intelligence
				community business system modernization; and
											(B)the certification is approved by the
				appropriate authorities within the intelligence community Strategic Enterprise
				Management governance structure identified in subsection (f).
											(2)An intelligence community business system
				modernization described in this paragraph is an intelligence community business
				system modernization that—
											(A)will have a total cost in excess of
				$1,000,000; and
											(B)will receive more than 50 percent of the
				funds for such cost from amounts appropriated for the National Intelligence
				Program.
											(3)The certification described in this
				paragraph for an intelligence community business system modernization is a
				certification, made by the approval authority designated by the Director under
				subsection (c)(2) that the intelligence community business system
				modernization—
											(A)complies with the enterprise
				architecture under subsection (b); or
											(B)is necessary—
												(i)to achieve a critical national
				security capability or address a critical requirement in an area such as safety
				or security; or
												(ii)to prevent a significant adverse
				effect on a project that is needed to achieve an essential capability, taking
				into consideration the alternative solutions for preventing such adverse
				effect.
												(4)The obligation of funds for an
				intelligence community business system modernization that does not comply with
				the requirements of this subsection shall be treated as a violation of section
				1341(a)(1)(A) of title 31, United States Code.
										(b)Enterprise
				architecture for intelligence community business systems(1)The Director of National
				Intelligence shall, acting through the appropriate authorities within the
				intelligence community Strategic Enterprise Management governance structure
				identified in subsection (f), develop and implement an enterprise architecture
				to cover all intelligence community business systems, and the functions and
				activities supported by such business systems. The enterprise architecture
				shall be sufficiently defined to effectively guide, constrain, and permit
				implementation of interoperable intelligence community business system
				solutions, consistent with applicable policies and procedures established by
				the Director of the Office of Management and Budget.
										(2)The enterprise architecture under
				paragraph (1) shall include the following:
											(A)An information infrastructure that, at
				a minimum, will enable the intelligence community to—
												(i)comply with all Federal accounting,
				financial management, and reporting requirements;
												(ii)routinely produce timely,
				accurate, and reliable financial information for management purposes;
												(iii)integrate budget, accounting, and
				program information and systems; and
												(iv)provide for the systematic
				measurement of performance, including the ability to produce timely, relevant,
				and reliable cost information.
												(B)Policies, procedures, data standards,
				and system interface requirements that apply uniformly throughout the
				intelligence community.
											(c)Responsibilities
				for intelligence community business system modernization(1)The Director of National
				Intelligence shall be responsible for review, approval, and oversight of the
				planning, design, acquisition, deployment, operation, and maintenance of an
				intelligence community business system modernization if more than 50 percent of
				the cost of the intelligence community business system modernization is funded
				by amounts appropriated for the National Intelligence Program.
										(2)The Director shall designate 1 or
				more appropriate officials of the intelligence community to be responsible for
				making certifications with respect to intelligence community business system
				modernizations under subsection (a)(3).
										(d)Intelligence
				community business system investment review(1)The approval authority
				designated under subsection (c)(2) shall establish and implement, not later
				than March 31, 2009, an investment review process for the review of the
				planning, design, acquisition, development, deployment, operation, maintenance,
				modernization, project cost, benefits, and risks of the intelligence community
				business systems for which the approval authority is responsible.
										(2)The investment review process under
				paragraph (1) shall—
											(A)meet the requirements of section 11312
				of title 40, United States Code; and
											(B)specifically set forth the
				responsibilities of the approval authority under such review process.
											(3)The investment review process under
				paragraph (1) shall include the following elements:
											(A)Review and approval by an investment
				review board (consisting of appropriate representatives of the intelligence
				community) of each intelligence community business system as an investment
				before the obligation of funds for such system.
											(B)Periodic review, but not less often
				than annually, of every intelligence community business system
				investment.
											(C)Thresholds for levels of review to
				ensure appropriate review of intelligence community business system investments
				depending on the scope, complexity, and cost of the system involved.
											(D)Procedures for making certifications
				in accordance with the requirements of subsection (a)(3).
											(E)Mechanisms to ensure the consistency
				of the investment review process with applicable guidance issued by the
				Director of National Intelligence and the appropriate authorities within the
				intelligence community Strategic Enterprise Management governance structure
				identified in subsection (f).
											(F)Common decision criteria, including
				standards, requirements, and priorities, for purposes of ensuring the
				integration of intelligence community business systems.
											(e)Budget
				informationFor each fiscal year after fiscal year 2009, the
				Director of National Intelligence shall include in the materials the Director
				submits to Congress in support of the budget for such fiscal year that is
				submitted to Congress under section 1105 of title 31, United States Code, the
				following information:
										(1)An identification
				of each intelligence community business system for which funding is proposed in
				such budget.
										(2)An identification
				of all funds, by appropriation, proposed in such budget for each such system,
				including—
											(A)funds for current
				services to operate and maintain such system; and
											(B)funds for business
				systems modernization identified for each specific appropriation.
											(3)For each such
				system, identification of approval authority designated for such system under
				subsection (c)(2).
										(4)The certification,
				if any, made under subsection (a)(3) with respect to each such system.
										(f)Intelligence
				Community Strategic Enterprise Management Governance Board
										(1)The Director of
				National Intelligence shall establish a board within the intelligence community
				Strategic Enterprise Management governance structure (in this subsection
				referred to as the Board).
										(2)The Board shall—
											(A)recommend to the Director policies and
				procedures necessary to effectively integrate all business activities and any
				transformation, reform, reorganization, or process improvement initiatives
				undertaken within the intelligence community;
											(B)review and approve any major update
				of—
												(i)the enterprise architecture
				developed under subsection (b); and
												(ii)any plans for an intelligence
				community business systems modernization;
												(C)manage cross-domain integration
				consistent with such enterprise architecture;
											(D)be responsible for coordinating
				initiatives for intelligence community business system modernization to
				maximize benefits and minimize costs for the intelligence community, and
				periodically report to the Director on the status of efforts to carry out an
				intelligence community business system modernization;
											(E)ensure that funds are obligated for
				intelligence community business system modernization in a manner consistent
				with subsection (a); and
											(F)carry out such other duties as the
				Director shall specify.
											(g)Relation to
				annual registration requirementsNothing in this section shall be
				construed to alter the requirements of section 8083 of the Department of
				Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 989), with
				regard to information technology systems (as defined in subsection (d) of such
				section).
									(h)Relation to
				defense business systems architecture, accountability, and modernization
				requirementsAn intelligence community business system that
				receives more than 50 percent of its funds from amounts available for the
				National Intelligence Program shall be exempt from the requirements of section
				2222 of title 10, United States Code.
									(i)Relation to
				Clinger-Cohen Act(1)The Director of National
				Intelligence and the Chief Information Officer of the Intelligence Community
				shall fulfill the executive agency responsibilities in chapter 113 of title 40,
				United States Code, for any intelligence community business system that
				receives more than 50 percent of its funding from amounts appropriated for the
				National Intelligence Program.
										(2)Any intelligence community business
				system covered by paragraph (1) shall be exempt from the requirements of such
				chapter 113 that would otherwise apply to the executive agency that contains
				the element of the intelligence community involved.
										(j)ReportsNot
				later than March 15 of each of the years 2010 through 2014, the Director of
				National Intelligence shall submit to the congressional intelligence committees
				a report on the compliance of the intelligence community with the requirements
				of this section. Each such report shall—
										(1)describe actions
				taken and proposed for meeting the requirements of subsection (a),
				including—
											(A)specific
				milestones and actual performance against specified performance measures, and
				any revision of such milestones and performance measures; and
											(B)specific actions
				on the intelligence community business system modernizations submitted for
				certification under such subsection;
											(2)identify the
				number of intelligence community business system modernizations that received a
				certification described in subsection (a)(3)(B); and
										(3)describe specific
				improvements in business operations and cost savings resulting from successful
				intelligence community business systems modernization efforts.
										(k)DefinitionsIn
				this section:
										(1)The term
				enterprise architecture has the meaning given that term in section
				3601(4) of title 44, United States Code.
										(2)The terms
				information system and information technology have
				the meanings given those terms in section 11101 of title 40, United States
				Code.
										(3)The term
				intelligence community business system means an information
				system, other than a national security system, that is operated by, for, or on
				behalf of the intelligence community, including financial systems, mixed
				systems, financial data feeder systems, and the business infrastructure
				capabilities shared by the systems of the business enterprise architecture that
				build upon the core infrastructure used to support business activities, such as
				acquisition, financial management, logistics, strategic planning and budgeting,
				installations and environment, and human resource management.
										(4)The term
				intelligence community business system modernization means—
											(A)the acquisition or
				development of a new intelligence community business system; or
											(B)any significant
				modification or enhancement of an existing intelligence community business
				system (other than necessary to maintain current services).
											(5)The term
				national security system has the meaning given that term in
				section 3542 of title 44, United States
				Code.
										.
						(2)Clerical
			 amendmentThe table of contents in the first section of that Act,
			 as amended by sections 305 and 312 of this Act, is further amended by inserting
			 after the item relating to section 506C, as added by section 312(b), the
			 following new item:
							
								
									Sec. 506D. Intelligence community business systems
				modernization.
								
								.
						(b)Implementation
						(1)Certain
			 dutiesNot later than 60 days after the date of the enactment of
			 this Act, the Director of National Intelligence shall—
							(A)complete the
			 delegation of responsibility for the review, approval, and oversight of the
			 planning, design, acquisition, deployment, operation, maintenance, and
			 modernization of intelligence community business systems required by subsection
			 (c) of section 506D of the National Security Act of 1947 (as added by
			 subsection (a)); and
							(B)designate a vice
			 chairman and personnel to serve on the appropriate Intelligence Community
			 Strategic Enterprise Management Governance Board established under subsection
			 (f) of such section 506D (as so added).
							(2)Enterprise
			 architecture
							(A)Schedule for
			 developmentThe Director shall develop the enterprise
			 architecture required by subsection (b) of such section 506D (as so added) by
			 not later than—
								(i)March 1, 2009 for
			 all intelligence community financial management and human resource systems;
			 and
								(ii)March 1, 2010
			 for all remaining intelligence community business systems.
								(B)Requirement for
			 implementation planIn developing such enterprise architecture,
			 the Director shall develop an implementation plan for such enterprise
			 architecture that includes the following:
								(i)An acquisition
			 strategy for new systems that are expected to be needed to complete such
			 enterprise architecture, including specific time-phased milestones, performance
			 metrics, and a statement of the financial and nonfinancial resource
			 needs.
								(ii)An identification
			 of the intelligence community business systems in operation or planned as of
			 December 31, 2007, that will not be a part of such enterprise architecture,
			 together with the schedule for the phased termination of the utilization of any
			 such systems.
								(iii)An
			 identification of the intelligence community business systems in operation or
			 planned as of December 31, 2007, that will be a part of such enterprise
			 architecture, together with a strategy for modifying such systems to ensure
			 that such systems comply with such enterprise architecture.
								(C)Submission of
			 acquisition strategyThe Director shall submit the acquisition
			 strategy described in subparagraph (B)(i) to the congressional intelligence
			 committees not later than—
								(i)March 1, 2009 for
			 all intelligence community financial management and human resource systems;
			 and
								(ii)March 1, 2010
			 for all remaining intelligence community business systems.
								314.Excessive cost
			 growth of major systems
					(a)NotificationTitle
			 V of the National Security Act of 1947, as amended by sections 305, 312, and
			 313 of this Act, is further amended by inserting after section 506D, as added
			 by section 313(a), the following new section:
						
							506E.Excessive cost growth of major systems(a)Cost increases of at
				least 25 percent(1)(A)On a continuing basis, and separate from
				the submission of any report on a major system required by section 506E of this
				Act, the program manager shall determine if the acquisition cost of such major
				system has increased by at least 25 percent as compared to the baseline cost of
				such major system.
										(B)Not later than 10 days after the date that
				a program manager determines that an increase described in subparagraph (A) has
				occurred, the program manager shall submit to the Director of National
				Intelligence notification of such increase.
										(2)(A)If, after receiving a
				notification described in paragraph (1)(B), the Director of National
				Intelligence determines that the acquisition cost of a major system has
				increased by at least 25 percent, the Director shall submit to the
				congressional intelligence committees a written notification of such
				determination as described in subparagraph (B), a description of the amount of
				the increase in the acquisition cost of such major system, and a certification
				as described in subparagraph (C).
										(B)The notification required by
				subparagraph (A) shall include—
											(i)an updated cost estimate;
											(ii)the date on which the determination
				covered by such notification was made;
											(iii)contract performance assessment
				information with respect to each significant contract or sub-contract related
				to such major system, including the name of the contractor, the phase of the
				contract at the time of the report, the percentage of work under the contract
				that has been completed, any change in contract cost, the percentage by which
				the contract is currently ahead or behind schedule, and a summary explanation
				of significant occurrences, such as cost and schedule variances, and the effect
				of such occurrences on future costs and schedules;
											(iv)the prior estimate of the full
				life-cycle cost for such major system, expressed in constant dollars and in
				current year dollars;
											(v)the current estimated full life-cycle
				cost of such major system, expressed in constant dollars and current year
				dollars;
											(vi)a statement of the reasons for any
				increases in the full life-cycle cost of such major system;
											(vii)the current change and the total
				change, in dollars and expressed as a percentage, in the full life-cycle cost
				applicable to such major system, stated both in constant dollars and current
				year dollars;
											(viii)the completion status of such major
				system expressed as the percentage—
												(I)of the total number of years for
				which funds have been appropriated for such major system compared to the number
				of years for which it is planned that such funds will be appropriated;
				and
												(II)of the amount of funds that have
				been appropriated for such major system compared to the total amount of such
				funds which it is planned will be appropriated;
												(ix)the action taken and proposed to be
				taken to control future cost growth of such major system; and
											(x)any changes made in the performance or
				schedule of such major system and the extent to which such changes have
				contributed to the increase in full life-cycle costs of such major
				system.
											(C)The certification described in this
				subparagraph is a written certification made by the Director and submitted to
				the congressional intelligence committees that—
											(i)the acquisition of such major system
				is essential to the national security;
											(ii)there are no alternatives to such
				major system that will provide equal or greater intelligence capability at
				equal or lesser cost to completion;
											(iii)the new estimates of the full
				life-cycle cost for such major system are reasonable; and
											(iv)the management structure for the
				acquisition of such major system is adequate to manage and control full
				life-cycle cost of such major system.
											(b)Cost increases
				of at least 50 percent(1)(A)On a continuing basis, and
				separate from the submission of any report on a major system required by
				section 506E of this Act, the program manager shall determine if the
				acquisition cost of such major system has increased by at least 50 percent as
				compared to the baseline cost of such major system.
										(B)Not later than 10 days after the date that
				a program manager determines that an increase described in subparagraph (A) has
				occurred, the program manager shall submit to the Director of National
				Intelligence notification of such increase.
										(2)If, after receiving a notification
				described in paragraph (1)(B), the Director of National Intelligence determines
				that the acquisition cost of a major system has increased by at least 50
				percent as compared to the baseline cost of such major system, the Director
				shall submit to the congressional intelligence committees a written
				certification stating that—
										(A)the acquisition of such major system
				is essential to the national security;
										(B)there are no alternatives to such
				major system that will provide equal or greater intelligence capability at
				equal or lesser cost to completion;
										(C)the new estimates of the full
				life-cycle cost for such major system are reasonable;
										(D)the management structure for the
				acquisition of such major system is adequate to manage and control the full
				life-cycle cost of such major system; and
										(E)if milestone decision authority had
				been delegated to the program manager, such authority is revoked and returned
				to the Director, except with respect to Department of Defense programs, such
				authority is revoked and returned to the Director and the Secretary of Defense,
				jointly.
										(3)In addition to the certification
				required by paragraph (2), the Director of National Intelligence shall submit
				to the congressional intelligence committees an updated notification, with
				current accompanying information, as required by subsection (a)(2).
									(c)Prohibition on
				obligation of funds(1)If a written
				certification required under subsection (a)(2)(A) is not submitted to the
				congressional intelligence committees within 60 days of the determination made
				under subsection (a)(1), funds appropriated for the acquisition of a major
				system may not be obligated for a major contract under the program. Such
				prohibition on the obligation of funds shall cease to apply at the end of the
				30-day period of a continuous session of Congress that begins on the date on
				which Congress receives the notification required under subsection
				(a)(2)(A).
									(2)If a written certification required
				under subsection (b)(2) is not submitted to the congressional intelligence
				committees within 60 days of the determination made under subsection (b)(2),
				funds appropriated for the acquisition of a major system may not be obligated
				for a major contract under the program. Such prohibition on the obligation of
				funds for the acquisition of a major system shall cease to apply at the end of
				the 30-day period of a continuous session of Congress that begins on the date
				on which Congress receives the notification required under subsection
				(b)(3).
									(d)DefinitionsIn
				this section:
									(1)The term
				acquisition cost, with respect to a major system, means the amount
				equal to the total cost for development and procurement of, and system-specific
				construction for, such system.
									(2)The term
				baseline cost, with respect to a major system, means the projected
				acquisition cost of such system that is approved by the Director of National
				Intelligence at Milestone B or an equivalent acquisition decision for the
				development, procurement, and construction of such system. The baseline cost
				may be in the form of an independent cost estimate.
									(3)The term
				full life-cycle cost, with respect to the acquisition of a major
				system, means all costs of development, procurement, construction, deployment,
				and operation and support for such program, without regard to funding source or
				management control, including costs of development and procurement required to
				support or utilize such system.
									(4)The term independent cost
				estimate has the meaning given that term in section 506A(e).
									(5)The term
				major system has the meaning given that in section 4 of the Office
				of Federal Procurement Policy Act (41 U.S.C. 403).
									(6)The term
				Milestone B means a decision to enter into system development,
				integration, and demonstration pursuant to guidance prescribed by the Director
				of National Intelligence.
									(7)The term
				program manager, with respect to a major system, means—
										(A)the head of the
				element of the intelligence community which is responsible for the budget,
				cost, schedule, and performance of the major system; or
										(B)in the case of a
				major system within the Office of the Director of National Intelligence, the
				deputy who is responsible for the budget, cost, schedule, and performance of
				the major
				system.
										.
					(b)Clerical
			 amendmentThe table of contents in the first section of that Act,
			 as amended by sections 305, 312, and 313 of this Act, is further amended by
			 inserting after the items relating to section 506D, as added by section 313(b),
			 the following new item:
						
							
								Sec. 506E. Excessive cost growth of major
				systems.
							
							.
					315.Prohibition on
			 conflicts of interest in intelligence community contracting
					(a)In
			 generalTitle V of the National Security Act of 1947, as amended
			 by sections 305, 312, 313, and 314 of this Act, is further amended by inserting
			 after section 506E, as added by section 314(a), the following new
			 section:
						
							506F.Prohibition on conflicts of interest in intelligence
		  community contracting(a)Prohibition on
				conflicts of interestBeginning in fiscal year 2010, a contract
				for the provision of advisory and assistance services related to any major
				system acquisition with an element of the intelligence community shall not be
				awarded to an entity whose business activities include the provision of
				products or services related to the same major system acquisition to any
				element of the intelligence community.
								(b)DefinitionsIn
				this section:
									(1)The term
				contract for the provision of advisory and assistance services
				means a contract for activities that could otherwise be considered inherently
				governmental but are provided by nongovernmental sources to support or improve
				organizational policy development, decisionmaking, management and
				administration, and program or project management and administration.
									(2)The term
				entity includes any company, corporation, sole proprietorship,
				person, or any other business arrangement, including a parent, affiliate, or
				subsidiary thereto.
									(3)The term
				major system has the meaning given that term in section 4 of the
				Office of Federal Procurement Policy Act (41 U.S.C.
				403).
									. 
					(b)Clerical
			 amendmentThe table of contents in the first section of that Act,
			 as amended by sections 305, 312, 313, and 314 of this Act, is further amended
			 by inserting after the items relating to section 506E, as added by section
			 314(b), the following new item:
						
							
								Sec. 506F. Prohibition on conflicts of interest in intelligence
				community
				contracting.
							
							.
					316.Future budget
			 projections
					(a)In
			 generalTitle V of the National Security Act of 1947, as amended
			 by sections 305, 312, 313, 314, and 315 of this Act, is further amended by
			 inserting after section 506F, as added by section 315(a), the following new
			 section:
						
							506G.Future budget projections(a)Future Year
				Intelligence Plans(1)The Director of
				National Intelligence, with the concurrence of the Office of Management and
				Budget, shall provide to the congressional intelligence committees a Future
				Year Intelligence Plan, as described in paragraph (2), for—
										(A)each expenditure center in the
				National Intelligence Program; and
										(B)each major system in the National
				Intelligence Program.
										(2)(A)A Future Year
				Intelligence Plan submitted under this subsection shall include the
				year-by-year proposed funding for each center or system referred to in
				subparagraph (A) or (B) of paragraph (1), for the budget year in which the Plan
				is submitted and not less than the 4 subsequent budget years.
										(B)A Future Year Intelligence Plan
				submitted under subparagraph (B) of paragraph (1) for a major system shall
				include—
											(i)the estimated total life-cycle cost of
				such major system; and
											(ii)any major acquisition or programmatic
				milestones for such major system.
											(b)Long-term
				Budget Projections(1)The Director of
				National Intelligence, with the concurrence of the Director of the Office of
				Management and Budget, shall provide to the congressional intelligence
				committees a Long-term Budget Projection for each element of the National
				Intelligence Program acquiring a major system that includes the budget for such
				element for the 10-year period following the last budget year for which
				proposed funding was submitted under subsection (a)(2)(A).
									(2)A Long-term Budget Projection
				submitted under paragraph (1) shall include, at a minimum, projections for the
				appropriate element of the intelligence community for—
										(A)pay and benefits of officers and
				employees of such element;
										(B)other operating and support costs and
				minor acquisitions of such element;
										(C)research and technology required by
				such element;
										(D)current and planned major system
				acquisitions for such element; and
										(E)any unplanned but necessary
				next-generation major system acquisitions for such element.
										(c)Submission to
				CongressEach Future Year Intelligence Plan or Long-term Budget
				Projection required under subsection (a) or (b) shall be submitted to Congress
				along with the budget for a fiscal year submitted to Congress by the President
				pursuant to section 1105(a) of title 31, United States Code.
								(d)Content of
				Long-term Budget Projections(1)Each Long-term Budget
				Projection submitted under subsection (b) shall include—
										(A)a budget projection based on
				constrained budgets, effective cost and schedule execution of current or
				planned major system acquisitions, and modest or no cost-growth for undefined,
				next-generation systems; and
										(B)a budget projection based on
				constrained budgets, modest cost increases in executing current and planned
				programs, and more costly next-generation systems.
										(2)Each budget projection required by
				paragraph (1) shall include a description of whether, and to what extent, the
				total projection for each year exceeds the level that would result from
				applying the most recent Office of Management and Budget inflation estimate to
				the budget of that element of the intelligence community.
									(e)Increase in
				future budget projections(1)Not later than 30 days
				prior to the date that an element of the intelligence community may proceed to
				Milestone A, Milestone B, or an analogous stage of system development, in the
				acquisition of a major system in the National Intelligence Program, the
				Director of National Intelligence, with the concurrence of the Director of the
				Office of Management and Budget, shall provide a report on such major system to
				the congressional intelligence committees.
									(2)(A)A report submitted
				under paragraph (1) shall include an assessment of whether, and to what extent,
				such acquisition, if developed, procured, and operated, is projected to cause
				an increase in the most recent Future Year Intelligence Plan and Long-term
				Budget Projection for that element of the intelligence community.
										(B)If an increase is projected under
				subparagraph (A), the report required by this subsection shall include a
				specific finding, and the reasons therefor, by the Director of National
				Intelligence and the Director of the Office of Management and Budget that such
				increase is necessary for national security.
										(f)DefinitionsIn
				this section:
									(1)The term
				major system has the meaning given that term in section 4 of the
				Office of Federal Procurement Policy Act (41 U.S.C. 403).
									(2)The term
				Milestone A means a decision to enter into concept refinement and
				technology maturity demonstration pursuant to guidance issued by the Director
				of National Intelligence.
									(3)The term
				Milestone B means a decision to enter into system development,
				integration, and demonstration pursuant to guidance prescribed by the Director
				of National
				Intelligence.
									.
					(b)Clerical
			 amendmentThe table of contents in the first section of that Act,
			 as amended by sections 305, 312, 313, 314, and 315 of this Act, is further
			 amended by inserting after the items relating to section 506F, as added by
			 section 315(b), the following new item:
						
							
								Sec. 506G. Future budget
				projections.
							
							.
					(c)Definition of
			 major systemParagraph (3) of section 506A(e) of the National
			 Security Act of 1947 (50 U.S.C. 415a–1(e)) is amended to read as
			 follows:
						
							(3)The term
				major system has the meaning given that term in section 4 of the
				Office of Federal Procurement Policy Act (41 U.S.C.
				403).
							.
					CInterrogation and
			 Detention Related Matters
				321.Limitation on
			 interrogation techniques
					(a)LimitationNo
			 individual in the custody or under the effective control of personnel of an
			 element of the intelligence community or instrumentality of an element of the
			 intelligence community, regardless of nationality or physical location of such
			 individual or personnel, shall be subject to any treatment or technique of
			 interrogation not authorized by the United States Army Field Manual on Human
			 Intelligence Collector Operations.
					(b)Instrumentality
			 definedIn this section, the term instrumentality,
			 with respect to an element of the intelligence community, means a contractor or
			 subcontractor at any tier of the element of the intelligence community.
					322.Prohibition on
			 interrogations by contractorsThe Director of the Central Intelligence
			 Agency may not permit a contractor or subcontractor to the Central Intelligence
			 Agency to carry out an interrogation of an individual. Any interrogation
			 carried out on behalf of the Central Intelligence Agency shall be conducted by
			 an employee of such Agency.
				323.Notification
			 of the International Committee of the Red Cross
					(a)RequirementNo
			 funds authorized to be appropriated by this Act may be used to detain any
			 individual who is in the custody or under the effective control of an element
			 of the intelligence community (as that term is defined in section 3 of the
			 National Security Act of 1947 (50 U.S.C. 401a)) or an instrumentality of such
			 element if the International Committee of the Red Cross is not provided
			 notification of the detention of such individual and access to such individual
			 in a manner consistent with the practices of the Armed Forces.
					(b)ConstructionNothing
			 in this section shall be construed—
						(1)to create or
			 otherwise imply the authority to detain; or
						(2)to limit or
			 otherwise affect any other rights or obligations which may arise under the
			 Geneva Conventions or other laws, or to state all of the situations under which
			 notification to and access for the International Committee of the Red Cross is
			 required or allowed.
						(c)Instrumentality
			 definedIn this section, the term instrumentality,
			 with respect to an element of the intelligence community, means a contractor or
			 subcontractor at any tier of the element of the intelligence community.
					324.Report on
			 compliance with the Detainee Treatment Act of 2005 and related provisions of
			 the Military Commissions Act of 2006
					(a)Report
			 RequiredNot later than 45 days after the date of the enactment
			 of this Act, the Director of National Intelligence shall submit to the
			 congressional intelligence committees a comprehensive report on all measures
			 taken by the Office of the Director of National Intelligence and by each
			 element, if any, of the intelligence community with relevant responsibilities
			 to comply with the provisions of the Detainee Treatment Act of 2005 (title X of
			 division A of Public Law 109–148; 119 Stat. 2739) and related provisions of the
			 Military Commissions Act of 2006 (Public Law 109–366; 120 Stat. 2600).
					(b)ElementsThe
			 report required by subsection (a) shall include the following:
						(1)A
			 description of the detention or interrogation methods, if any, that have been
			 determined to comply with section 1003 of the Detainee Treatment Act of 2005
			 (42 U.S.C. 2000dd) and section 6 of the Military Commissions Act of 2006 (120
			 Stat. 2632) (including the amendments made by such section) and, with respect
			 to each such method—
							(A)an identification
			 of the official making such determination; and
							(B)a statement of the
			 basis for such determination.
							(2)A
			 description of the detention or interrogation methods, if any, whose use has
			 been discontinued pursuant to the Detainee Treatment Act of 2005 or the
			 Military Commission Act of 2006, and, with respect to each such method—
							(A)an identification
			 of the official making the determination to discontinue such method; and
							(B)a statement of the
			 basis for such determination.
							(3)A
			 description of any actions that have been taken to implement section 1004 of
			 the Detainee Treatment Act of 2005 (42 U.S.C. 2000dd–1), and, with respect to
			 each such action—
							(A)an identification
			 of the official taking such action; and
							(B)a statement of the
			 basis for such action.
							(4)Any other matters
			 that the Director of National Intelligence considers necessary to fully and
			 currently inform the congressional intelligence committees about the
			 implementation of the Detainee Treatment Act of 2005 and related provisions of
			 the Military Commissions Act of 2006.
						(5)An appendix
			 containing—
							(A)all guidelines for
			 the application of the Detainee Treatment Act of 2005 and related provisions of
			 the Military Commissions Act of 2006 to the detention or interrogation
			 activities, if any, of any element of the intelligence community; and
							(B)any legal
			 justifications of any office of the Department of Justice related to the
			 interpretation or application of the Detainee Treatment Act of 2005 or related
			 provisions of the Military Commissions Act of 2006, with respect to the
			 detention or interrogation activities, of any element of the intelligence
			 community.
							(c)FormThe
			 report required by subsection (a) shall be submitted in classified form.
					(d)Submission to
			 the congressional armed services committeesTo the extent that
			 the report required by subsection (a) addresses an element of the intelligence
			 community within the Department of Defense, that portion of the report, and any
			 associated material that is necessary to make that portion understandable,
			 shall also be submitted by the Director of National Intelligence to the
			 congressional armed services committees.
					(e)Congressional
			 armed services committee definedIn this section, the term
			 congressional armed services committees means—
						(1)the Committee on
			 Armed Services of the Senate; and
						(2)the Committee on
			 Armed Services of the House of Representatives.
						DReporting
			 Requirements
				331.Report on use
			 of contractors by elements of the intelligence communityNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall submit
			 to the congressional intelligence committees a report that describes—
					(1)any activity that
			 is being conducted by 1 or more contractors on behalf of an element of the
			 intelligence community that the Director believes should only be conducted by
			 employees of an agency or department of the United States;
					(2)an estimate of
			 the number of contractors conducting each such activity; and
					(3)the plan of the
			 Director, if any, to have each such activity be conducted by employees of an
			 agency or department of the United States.
					332.Improvement of
			 notification of Congress regarding intelligence activities of the United
			 States
					(a)Notice on
			 information not disclosed
						(1)In
			 generalSection 502 of the National Security Act of 1947 (50
			 U.S.C. 413a) is amended—
							(A)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively;
							(B)by inserting
			 after subsection (a) the following:
								
									(b)Notice on
				information not disclosed(1)If the Director of
				National Intelligence or the head of a department, agency, or other entity of
				the United States Government does not provide information required by
				subsection (a) in full or to all the members of the congressional intelligence
				committees and requests that such information not be so provided, the Director
				shall, in a timely fashion, provide written notification to all the members of
				such committees of the determination not to provide such information in full or
				to all members of such committees. Such notice shall include a statement of the
				reasons for such determination and description that provides the main features
				of the intelligence activities covered by such determination.
										(2)Nothing in this subsection shall be
				construed as authorizing less than full and current disclosure to all the
				members of the congressional intelligence committees of any information
				necessary to keep all such members fully and currently informed on all
				intelligence activities described in subsection
				(a).
										;
				and
							(C)by inserting
			 after subsection (d), as redesignated by subparagraph (A) of this section, the
			 following:
								
									(e)Congressional
				intelligence committees definedIn this section the term
				congressional intelligence committees means the Select Committee
				on Intelligence of the Senate and the Permanent Select Committee on
				Intelligence of the House of
				Representatives.
									.
							(2)Conforming
			 amendmentSubsection (d) of such section, as redesignated by
			 paragraph (1)(A) of this subsection, is amended by striking subsection
			 (b) and inserting subsections (b) and (c).
						(b)Reports and
			 notice on covert actions
						(1)Form and
			 content of certain reportsSubsection (b) of section 503 of such
			 Act (50 U.S.C. 413b) is amended—
							(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
							(B)by inserting
			 (1) after (b); and
							(C)by adding at the
			 end the following:
								
									(2)Any information
				relating to a covert action that is submitted to the congressional intelligence
				committees for the purposes of paragraph (1) shall be in writing and shall
				contain the following:
										(A)A concise
				statement of any facts pertinent to such covert action.
										(B)An explanation of
				the significance of such covert
				action.
										.
							(2)Notice on
			 information not disclosedSubsection (c) of such section is
			 amended by adding at the end the following:
							
								(5)(A)If the Director of
				National Intelligence or the head of a department, agency, or other entity of
				the United States Government does not provide information required by
				subsection (b) in full or to all the members of the congressional intelligence
				committees, and requests that such information not be so provided, the Director
				shall, in a timely fashion, notify such committees of the determination not to
				provide such information in full or to all members of such committees.
									(B)A notice required by subparagraph (A)
				shall be submitted in writing in a classified form and include—
										(i)a statement of the reasons that such
				information will not be provided in full or to all the members of the
				congressional intelligence committees; and
										(ii)a description of the main features of
				the covert action described in subsection (b) for which such information will
				not be provided.
										(C)Each member of the congressional
				intelligence committees shall have unrestricted access to each notice required
				by subparagraph
				(A).
									.
						(3)Modification of
			 nature of change of covert action triggering notice
			 requirementsSubsection (d) of such section is amended by
			 striking significant the first place that term appears.
						(4)Congressional
			 intelligence committees definedSuch section is further amended
			 by adding at the end the following:
							
								(g)In this section,
				the term congressional intelligence committees means the Select
				Committee on Intelligence of the Senate and the Permanent Select Committee on
				Intelligence of the House of
				Representatives.
								.
						333.Federal Bureau
			 of Investigation intelligence transformation
					(a)FindingCongress
			 finds that the members of the National Commission on Terrorist Attacks Upon the
			 United States gave the Federal Bureau of Investigation a C in
			 their final report on intelligence reform. Specifically, the members stated
			 that progress is being made–but it is too slow. The FBI's shift to a
			 counterterrorism posture is far from institutionalized, and significant
			 deficiencies remain. Reforms are at risk from inertia and complacency; they
			 must be accelerated, or they will fail. Unless there is improvement in a
			 reasonable period of time, Congress will have to look at
			 alternatives..
					(b)Federal Bureau
			 of Investigation intelligence transformationThe Director of
			 National Intelligence, in coordination with the Director of the Federal Bureau
			 of Investigation, shall establish performance metrics and specific timetables
			 related to the progress of the Federal Bureau of Investigation in carrying out
			 the following:
						(1)Improving
			 cooperation between the Federal Bureau of Intelligence and the Office of the
			 Director of National Intelligence.
						(2)Improving the
			 Federal Bureau of Investigation National Intelligence Program budget
			 structure.
						(3)Improving
			 intelligence enabling information technology.
						(4)Advancing the
			 analytic culture of the Federal Bureau of Investigation.
						(5)Improving the
			 intelligence training curriculum.
						(6)Regionalization
			 of the Federal Bureau of Investigation intelligence program.
						(7)Improving the
			 Federal Bureau of Investigation's Weapons of Mass Destruction
			 Directorate.
						(8)Improving the
			 national security workforce management at the Federal Bureau of
			 Investigation.
						(9)Improving the
			 headquarters staffing of National Security Programs of the Federal Bureau of
			 Investigation.
						(c)ReportOn
			 a semiannual basis during the 5-year period beginning on the date of the
			 enactment of this Act, the Director of National Intelligence shall submit to
			 the congressional intelligence committees a consolidated report on the progress
			 of the Federal Bureau of Investigation in carrying out items in paragraphs (1)
			 through (9) of subsection (b), including an assessment of the metrics,
			 timetables, and corrective actions referred to in such subsection and a
			 description of the activities being carried out to ensure the Federal Bureau of
			 Investigation is improving its performance.
					334.Incorporation
			 of reporting requirementsEach
			 requirement to submit a report to the congressional intelligence committees
			 that is included in the classified annex to this Act is hereby incorporated
			 into this Act and is hereby made a requirement in law.
				335.Repeal of
			 certain reporting requirements
					(a)Annual report on
			 intelligence
						(1)RepealSection
			 109 of the National Security Act of 1947 (50 U.S.C. 404d) is repealed.
						(2)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by striking the item relating to
			 section 109.
						(b)Annual and
			 special reports on intelligence sharing with the United
			 NationsSection 112 of the National Security Act of 1947 (50
			 U.S.C. 404g) is amended—
						(1)by striking
			 subsection (b); and
						(2)by
			 redesignating subsections (c), (d), and (e) as subsections (b), (c), and (d),
			 respectively.
						(c)Annual
			 certification on counterintelligence initiativesSection 1102(b)
			 of the National Security Act of 1947 (50 U.S.C. 442a(b)) is amended—
						(1)by
			 striking (1); and
						(2)by striking
			 paragraph (2).
						(d)Report and
			 certification under terrorist identification classification
			 systemSection 343 of the Intelligence Authorization Act for
			 Fiscal Year 2003 (50 U.S.C. 404n–2) is amended—
						(1)by striking
			 subsection (d); and
						(2)by
			 redesignating subsections (e), (f), (g), and (h) as subsections (d), (e), (f),
			 and (g), respectively.
						(e)Annual report on
			 counterdrug intelligence mattersSection 826 of the Intelligence
			 Authorization Act for Fiscal Year 2003 (Public Law 107–306; 116 Stat. 2429; 21
			 U.S.C. 873 note) is repealed.
					(f)Biennial report
			 on the safety and security of Russian nuclear facilities and nuclear military
			 forces
						(1)In
			 generalSection 114 of the National Security Act of 1947 (40
			 U.S.C. 404i) is amended—
							(A)in the heading,
			 by striking annual; and
							(B)in subsection
			 (a)—
								(i)in
			 the heading, by striking Annual and inserting
			 Biennial;
								(ii)by
			 striking an annual and inserting a biennial;
			 and
								(iii)by striking
			 each and inserting every other.
								(2)Clerical
			 amendmentThe table of contents in the first section of that Act
			 is amended by striking the item relating to section 114 and inserting the
			 following:
							
								
									Sec. 114. Additional reports for the
				Director of National
				Intelligence.
								
								.
						(g)Annual review
			 of dissemination listsSection 1102 of the National Security Act
			 of 1947 (50 U.S.C. 442a) is amended—
						(1)by striking
			 subsection (b); and
						(2)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively.
						(h)Biennial report
			 on espionage by the People's Republic of China
						(1)In
			 generalSection 3151 of the National Defense Authorization Act
			 for Fiscal Year 2000 (42 U.S.C. 7383e) is amended—
							(A)in the heading,
			 by striking annual and inserting
			 biennial; and
							(B)in subsection
			 (a)—
								(i)in
			 the heading, by striking Annual and inserting
			 Biennial; and
								(ii)by
			 striking an annual and inserting a
			 biennial
								(2)Clerical
			 amendmentThe table of contents in subsection (b) of section 2 of
			 that Act (Public Law 106–65; 113 Stat. 512) is amended by striking the item
			 relating to section 3151 and inserting the following:
							
								
									Sec. 3151. Report by the President on
				espionage by the People's Republic of
				China.
								
								.
						(i)Biennial report
			 on dismantling of strategic nuclear warheads
						(1)In
			 generalSection 1033 of the National Defense Authorization Act
			 for Fiscal Year 2004 (Public Law 108–136; 22 U.S.C. 5959 note) is
			 amended—
							(A)in the heading by
			 striking annual and inserting
			 biennial;
							(B)in subsection
			 (a)—
								(i)in
			 the heading, by striking annual and inserting
			 biennial;
								(ii)by
			 striking each and inserting every other;
								(iii)by striking
			 prior fiscal year and inserting prior 2 fiscal
			 years; and
								(iv)by
			 striking the fiscal year covered by the budget and inserting
			 the following 2 fiscal years;
								(C)in subsection
			 (b), by striking The annual report and inserting Each
			 report submitted;
							(D)in subsection
			 (c), by striking an annual and inserting a;
			 and
							(E)in subsection
			 (e), by striking annual.
							(2)Clerical
			 amendmentThe table of contents in subsection (b) of section 2 of
			 that Act (Public Law 108–136; 117 Stat. 1392) is amended by striking the item
			 relating to section 1033 and inserting the following:
							
								
									Sec. 1033. Biennial report concerning
				dismantling of strategic nuclear
				warheads.
								
								.
						(j)Conforming
			 amendmentsSection 507(a) of the National Security Act of 1947
			 (50 U.S.C. 415b(a)) is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 subparagraphs (A) and (B); and
							(B)by redesignating
			 subparagraphs (C) through (N) as subparagraphs (A) through (L), respectively;
			 and
							(2)in paragraph (2),
			 by striking subparagraph (D).
						EOther
			 Matters
				341.Restriction on
			 conduct of intelligence activitiesThe authorization of appropriations by this
			 Act shall not be deemed to constitute authority for the conduct of any
			 intelligence activity which is not otherwise authorized by the Constitution or
			 the laws of the United States.
				342.Clarification of
			 definition of intelligence community under the National Security Act of
			 1947Subparagraph (L) of
			 section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) is
			 amended by striking other the second place it appears.
				343.Modification of
			 availability of funds for different intelligence activitiesSubparagraph (B) of section 504(a)(3) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(3)) is amended to read as
			 follows:
					
						(B)the use of such funds for such
				activity supports an emergent need, improves program effectiveness, or
				increases efficiency;
				and
						.
				344.Additional
			 limitation on availability of funds for intelligence and intelligence-related
			 activitiesSection 504 of the
			 National Security Act of 1947 (50 U.S.C. 414) is amended—
					(1)in subsection
			 (a), by inserting the congressional intelligence committees have been
			 fully and currently informed of such activity and if after only
			 if;
					(2)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (c), (d), (e), and (f),
			 respectively; and
					(3)by inserting
			 after subsection (a) the following:
						
							(b)In any case in
				which notice to the congressional intelligence committees of an intelligence or
				intelligence-related activity is covered by section 502(b), or in which notice
				to the congressional intelligence committees on a covert action is covered by
				section 503(c)(5), the congressional intelligence committees shall be treated
				as being fully and currently informed on such activity or covert action, as the
				case may be, for purposes of subsection (a) if the requirements of such section
				502(b) or 503(c)(5), as applicable, have been
				met.
							.
					345.Limitation on
			 reprogrammings and transfers of funds
					(a)In
			 GeneralSubsection (a)(3) of section 504 of the National Security
			 Act of 1947 (50 U.S.C. 414) is amended—
						(1)in subparagraph
			 (B), as amended by section 343 by striking and at the
			 end;
						(2)in subparagraph
			 (C), by adding and at the end; and
						(3)by adding at the
			 end the following new subparagraph:
							
								(D)the making
				available of such funds for such activity complies with the requirements in
				subsection
				(d);
								.
						(b)ProceduresSuch
			 section is further amended—
						(1)by redesignating
			 subsections (e) and (f), as redesignated by section 344(2) as subsections (f)
			 and (g), respectively; and
						(2)by inserting
			 after subsection (c) the following new subsection (d):
							
								(d)(1)Except as provided in
				paragraph (2), if following a notice of intent to make funds available for a
				different activity under subsection (a)(3)(C) one of the congressional
				intelligence committees submits to the element of the intelligence community
				that will carry out such activity a request for additional information on such
				activity, such funds may not be made available for such activity under
				subsection (a)(3) until such date, up to 90 days after the date of such
				request, as specified by such congressional intelligence committee.
									(2)The President may waive the
				requirements of paragraph (1) and make funds available for an element of the
				intelligence community to carry out a different activity under subsection
				(a)(3) if the President submits to the congressional intelligence committees a
				certification providing that—
										(A)the use of such funds for such
				activity is necessary to fulfill an urgent operational requirement, excluding a
				cost overrun on the acquisition of a major system, of an element of the
				intelligence community; and
										(B)such waiver is necessary so that an
				element of the intelligence community may carry out such activity prior to the
				date that funds would be made available under paragraph
				(1).
										.
						(c)DefinitionsSubsection
			 (g) of such section, as redesignated by subsection (b)(1) of this section, is
			 amended—
						(1)by redesignating
			 paragraph (3) as paragraph (5);
						(2)by redesignating
			 paragraphs (1) and (2) as paragraphs (3) and (1), respectively;
						(3)by striking
			 and at the end of paragraph (1), as redesignated by paragraph
			 (2) of this subsection;
						(4)by inserting
			 after paragraph (1), as so redesignated, the following:
							
								(2)the term
				congressional intelligence committees means the Select Committee
				on Intelligence of the Senate and the Permanent Select Committee on
				Intelligence of the House of
				Representatives;
								;
				and
						(5)by inserting
			 after paragraph (3), as redesignated by paragraph (2) of this subsection, the
			 following:
							
								(4)the term
				major system has the meaning given that term in section 4 of the
				Office of Federal Procurement Policy Act (41 U.S.C. 403);
				and
								.
						346.Availability
			 to public of certain intelligence funding informationSubsection (b) of section 601 of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C.
			 415c) is amended by striking 2009 and inserting
			 2010.
				347.Increase in
			 penalties for disclosure of undercover intelligence officers and
			 agents
					(a)Disclosure of
			 agent after access to information identifying agentSubsection
			 (a) of section 601 of the National Security Act of 1947 (50 U.S.C. 421) is
			 amended by striking ten years and inserting 15
			 years.
					(b)Disclosure of
			 agent after access to classified informationSubsection (b) of
			 such section is amended by striking five years and inserting
			 10 years.
					348.Authority to
			 designate undercover operations to collect foreign intelligence or
			 counterintelligenceParagraph
			 (1) of section 102(b) of the Department of Justice and Related Agencies
			 Appropriations Act, 1993 (Public Law 102–395; 28 U.S.C. 533 note) is amended in
			 the flush text following subparagraph (D) by striking (or, if designated
			 by the Director, the Assistant Director, Intelligence Division) and the
			 Attorney General (or, if designated by the Attorney General, the Assistant
			 Attorney General for National Security) and inserting (or a
			 designee of the Director who is in a position not lower than Deputy Assistant
			 Director in the National Security Branch or a similar successor position) and
			 the Attorney General (or a designee of the Attorney General who is in the
			 National Security Division in a position not lower than Deputy Assistant
			 Attorney General or a similar successor position).
				349.Language and
			 intelligence analyst training program
					(a)In
			 generalSection 922 of the Ronald W. Reagan National Defense
			 Authorization Act for Fiscal Year 2005 (Public Law 108–375; 50 U.S.C. 402 note)
			 is amended to read as follows:
						
							922.Language and
				intelligence analyst training program
								(a)DefinitionsIn
				this section:
									(1)DirectorThe
				term Director means the Director of National
				Intelligence.
									(2)Institution of
				higher educationThe term institution of higher
				education has the meaning given that term in section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001).
									(3)ProgramThe
				term program means the grant program to promote language and
				intelligence analysis training authorized by subsection (b).
									(b)AuthorityThe
				Director is authorized to carry out a grant program to promote language and
				intelligence analysis, as described in this section.
								(c)PurposeThe
				purpose of the program shall be to increase the number of individuals qualified
				for an entry-level language analyst or intelligence analyst position within an
				element of the intelligence community by providing—
									(1)grants to
				qualified institutions of higher education, as described in subsection (d);
				and
									(2)grants to
				qualified individuals, as described in subsection (e).
									(d)Grants to
				institutions of higher education(1)The Director is
				authorized to provide a grant through the program to an institution of higher
				education to develop a course of study to prepare students of such institution
				for an entry-level language analyst or intelligence analyst position within an
				element of the intelligence community.
									(2)An institution of higher education
				seeking a grant under this subsection shall submit an application describing
				the proposed use of the grant at such time and in such manner as the Director
				may require.
									(3)The Director shall award a grant to
				an institution of higher education under this subsection—
										(A)on the basis of the ability of such
				institution to use the grant to prepare students for an entry-level language
				analyst or intelligence analyst position within an element of the intelligence
				community upon completion of study at such institution; and
										(B)in a manner that provides for
				geographical diversity among the institutions of higher education that receive
				such grants.
										(4)An institution of higher education
				that receives a grant under this subsection shall submit to the Director
				regular reports regarding the use of such grant, including—
										(A)a description of the benefits to
				students who participate in the course of study funded by such grant;
										(B)a description of the results and
				accomplishments related to such course of study; and
										(C)any other information that the
				Director may require.
										(5)The Director is authorized to provide
				an institution of higher education that receives a grant under this section
				with advice and counsel related to the use of such grant.
									(e)Grants to
				individuals(1)The Director is
				authorized to provide a grant through the program to an individual to assist
				such individual in pursuing a course of study—
										(A)identified by the Director as meeting
				a current or emerging mission requirement of an element of the intelligence
				community; and
										(B)that will prepare such individual for
				an entry-level language analyst or intelligence analyst position within an
				element of the intelligence community.
										(2)The Director is
				authorized to provide a grant described in paragraph (1) to an individual for
				the following purposes:
										(A)To provide a
				monthly stipend for each month that the individual is pursuing a course of
				study described in paragraph (1).
										(B)To pay the
				individual's full tuition to permit the individual to complete such a course of
				study.
										(C)To provide an
				allowance for books and materials that the individual requires to complete such
				course of study.
										(D)To pay the
				individual's expenses for travel that is requested by an element of the
				intelligence community related to the program.
										(3)(A)The Director shall
				select individuals to receive grants under this subsection using such
				procedures as the Director determines are appropriate.
										(B)An individual seeking a grant under
				this subsection shall submit an application describing the proposed use of the
				grant at such time and in such manner as the Director may require.
										(C)The total number of individuals
				receiving grants under this subsection at any 1 time may not exceed 400.
										(D)The Director is authorized to screen
				and qualify each individual selected to receive a grant under this subsection
				for the appropriate security clearance without regard to the date that the
				employment relationship between the individual and the element of the
				intelligence community is formed.
										(4)An individual who receives a grant
				under this subsection shall enter into an agreement to perform, upon such
				individual's completion of a course of study described in paragraph (1), 1 year
				of service within an element of the intelligence community, as approved by the
				Director, for each academic year for which such individual received grant funds
				under this subsection.
									(5)If an individual who receives a grant
				under this subsection—
										(A)fails to complete a course of study
				described in paragraph (1) or the individual's participation in the program is
				terminated prior to the completion of such course of study, either by the
				Director for misconduct or voluntarily by the individual, the individual shall
				reimburse the United States for the amount of such grant (excluding the
				individual's stipend, pay, and allowances); or
										(B)fails to complete the service
				requirement with an element of the intelligence community described in
				paragraph (4) after completion of such course of study or if the individual's
				employment with such element of the intelligence community is terminated either
				by the head of such element for misconduct or voluntarily by the individual
				prior to the individual's completion of such service requirement, the
				individual shall—
											(i)reimburse the United States for
				full amount of such grant (excluding the individual's stipend, pay, and
				allowances) if the individual did not complete any portion of such service
				requirement; or
											(ii)reimburse the United States for
				the percentage of the total amount of such grant (excluding the individual's
				stipend, pay, and allowances) that is equal to the percentage of the period of
				such service requirement that the individual did not serve.
											(6)(A)If an individual incurs
				an obligation to reimburse the United States under subparagraph (A) or (B) of
				paragraph (5), the head of the element of the intelligence community that
				employed or intended to employ such individual shall notify the Director of
				such obligation.
										(B)Except as provided in subparagraph
				(D), an obligation to reimburse the United States incurred under such
				subparagraph (A) or (B), including interest due on such obligation, is for all
				purposes a debt owing the United States.
										(C)A discharge in bankruptcy under title
				11, United States Code, shall not release an individual from an obligation to
				reimburse the United States incurred under such subparagraph (A) or (B) if the
				final decree of the discharge in bankruptcy is issued within 5 years after the
				last day of the period of the service requirement described in subparagraph
				(4).
										(D)The Director may release an
				individual from part or all of the individual's obligation to reimburse the
				United States incurred under such subparagraph (A) or (B) if the Director
				determines that equity or the interests of the United States require such a
				release.
										(f)ManagementIn
				carrying out the program, the Director shall—
									(1)be responsible
				for the oversight of the program and the development of policy guidance and
				implementing procedures for the program;
									(2)solicit
				participation of institutions of higher education in the program through
				appropriate means; and
									(3)provide each
				individual who participates in the program under subsection (e) information on
				opportunities available for employment within an element of the intelligence
				community.
									(g)Penalties for
				fraudAn institution of
				higher education or the officers of such institution or an individual who
				receives a grant under the program as a result of fraud in any aspect of the
				grant process may be subject to criminal or civil penalties in accordance with
				applicable Federal law.
								(h)ConstructionUnless
				mutually agreed to by all parties, nothing in this section may be construed to
				amend, modify, or abrogate any agreement, contract, or employment relationship
				that was in effect on the day prior to the date of enactment of the
				Intelligence Authorization Act for Fiscal Year 2009.
								(i)Effect of other
				lawThe Director shall administer the program pursuant to the
				provisions of chapter 63 of title 31, United States Code and chapter 75 of such
				title, except that the Comptroller General of the United States shall have no
				authority, duty, or responsibility in matters related to this
				program.
								.
					(b)Clerical
			 amendmentThe table of contents in section 2(b) of the Ronald W.
			 Reagan National Defense Authorization Act for Fiscal Year 2005 is amended by
			 striking the item relating to section 922 and inserting the following:
						
							
								Sec. 922. Language and intelligence analyst training
				program.
							
							.
					350.Extension of
			 authority to delete information about receipt and disposition of foreign gifts
			 and decorationsParagraph (4)
			 of section 7342(f) of title 5, United States Code, is amended to read as
			 follows:
					
						(4)(A)In transmitting such
				listings for an element of the intelligence community, the head of such element
				may delete the information described in subparagraph (A) or (C) of paragraph
				(2) or in subparagraph (A) or (C) of paragraph (3) if the head of such element
				certifies in writing to the Secretary of State that the publication of such
				information could adversely affect United States intelligence sources or
				methods.
							(B)Any information not provided to the
				Secretary of State pursuant to the authority in subparagraph (A) shall be
				transmitted to the Director of National Intelligence who shall keep a record of
				such information.
							(C)In this paragraph, the term
				intelligence community has the meaning given that term in section
				3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
							.
				351.Extension of
			 National Commission for the Review of the Research and Development Programs of
			 the United States Intelligence Community
					(a)Extension
						(1)In
			 generalSubsection (a) of section 1007 of the Intelligence
			 Authorization Act for Fiscal Year 2003 (Public Law 107–306; 116 Stat. 2442) is
			 amended by striking September 1, 2004 and inserting
			 December 31, 2009.
						(2)Effective
			 dateSubject to paragraph (3), the amendment made by paragraph
			 (1) shall take effect as if included in the enactment of such section
			 1007.
						(3)Commission
			 membership
							(A)In
			 generalThe membership of the National Commission for the Review
			 of the Research and Development Programs of the United States Intelligence
			 Community established under subsection (a) of section 1002 of such Act (Public
			 Law 107–306; 116 Stat. 2438) (referred to in this section as the
			 Commission) shall be considered vacant and new members shall be
			 appointed in accordance with such section 1002, as amended by subparagraph
			 (B).
							(B)Technical
			 amendmentParagraph (1) of subsection (b) of such section 1002 is
			 amended by striking The Deputy Director of Central Intelligence for
			 Community Management. and inserting The Principal Deputy
			 Director of National Intelligence..
							(b)Funding
						(1)In
			 generalOf the amounts authorized to be appropriated by this Act
			 for the Intelligence Community Management Account, the Director of National
			 Intelligence shall make $2,000,000 available to the Commission to carry out
			 title X of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law
			 107–306; 116 Stat. 2437).
						(2)AvailabilityAmounts
			 made available to the Commission pursuant to paragraph (1) shall remain
			 available until expended.
						352.Clarifying
			 amendments relating to section 105 of the
			 Intelligence Authorization Act for Fiscal Year 2004Section 105(b) of the Intelligence
			 Authorization Act for Fiscal Year 2004 (Public Law 108–177; 117 Stat. 2603; 31
			 U.S.C. 311 note) is amended—
					(1)by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence; and
					(2)by inserting
			 or in section 313 of such title, after subsection
			 (a)),.
					IVMATTERS RELATING
			 TO ELEMENTS OF THE INTELLIGENCE COMMUNITY
			AOffice of the
			 Director of National Intelligence
				401.Accountability
			 reviews by the Director of National Intelligence
					(a)Responsibility
			 of the Director of National IntelligenceSubsection (b) of
			 section 102 of the National Security Act of 1947 (50 U.S.C. 403) is
			 amended—
						(1)in paragraph (2),
			 by striking and at the end;
						(2)in paragraph
			 (3)—
							(A)by striking
			 2004, and inserting 2004 (Public Law 108–458; 50 U.S.C.
			 403 note),; and
							(B)by striking the
			 period at the end and inserting a semicolon and and; and
							(3)by adding after
			 paragraph (3), the following new paragraph:
							
								(4)conduct
				accountability reviews of elements of the intelligence community and the
				personnel of such elements, if
				appropriate.
								.
						(b)Tasking and
			 other authoritiesSubsection
			 (f) of section 102A of such Act (50 U.S.C. 403–1) is amended—
						(1)by redesignating
			 paragraphs (7) and (8), as paragraphs (8) and (9), respectively; and
						(2)by inserting
			 after paragraph (6), the following new paragraph:
							
								(7)(A)The Director of
				National Intelligence shall, if the Director determines it is necessary, or
				may, if requested by a congressional intelligence committee, conduct an
				accountability review of an element of the intelligence community or the
				personnel of such element in relation to a failure or deficiency within the
				intelligence community.
									(B)The Director of National
				Intelligence, in consultation with the Attorney General, shall establish
				guidelines and procedures for conducting an accountability review under
				subparagraph (A).
									(C)(i)The Director of
				National Intelligence shall provide the findings of an accountability review
				conducted under subparagraph (A) and the Director's recommendations for
				corrective or punitive action, if any, to the head of the applicable element of
				the intelligence community. Such recommendations may include a recommendation
				for dismissal of personnel.
										(ii)If the head of such element does not
				implement a recommendation made by the Director under clause (i), the head of
				such element shall submit to the congressional intelligence committees a notice
				of the determination not to implement the recommendation, including the reasons
				for the determination.
										(D)The requirements of this paragraph
				shall not limit any authority of the Director of National Intelligence under
				subsection (m) or with respect to supervision of the Central Intelligence
				Agency.
									.
						402.Authorities for
			 intelligence information sharing
					(a)Authorities for
			 interagency fundingSection
			 102A(g)(1) of the National Security Act of 1947 (50 U.S.C. 403–1(g)(1)) is
			 amended—
						(1)in subparagraph
			 (E), by striking and at the end;
						(2)in subparagraph
			 (F), by striking the period and inserting a semicolon; and
						(3)by adding at the
			 end the following new subparagraphs:
							
								(G)in carrying out this subsection,
				without regard to any other provision of law (other than this Act and the
				National Security Intelligence Reform Act of 2004 (title I of Public Law
				108–458; 118 Stat. 3643)), expend funds and make funds available to other
				departments or agencies of the United States for, and direct the development
				and fielding of, systems of common concern related to the collection,
				processing, analysis, exploitation, and dissemination of intelligence
				information; and
								(H)for purposes of addressing critical
				gaps in intelligence information sharing or access capabilities, have the
				authority to transfer funds appropriated for a program within the National
				Intelligence Program to a program funded by appropriations not within the
				National Intelligence Program, consistent with paragraphs (3) through (7) of
				subsection
				(d).
								.
						(b)Authorities of
			 heads of other departments and agenciesNotwithstanding any other
			 provision of law, the head of any department or agency of the United States is
			 authorized to receive and utilize funds made available to the department or
			 agency by the Director of National Intelligence pursuant to section 102A(g)(1)
			 of the National Security Act of 1947 (50 U.S.C. 403–1(g)(1)), as amended by
			 subsection (a), and receive and utilize any system referred to in such section
			 that is made available to the department or agency.
					(c)Reports
						(1)Requirement for
			 reportsNot later than February 1 of each of the fiscal years
			 2010 through 2013, the Director of National Intelligence shall submit to the
			 congressional intelligence committees a report detailing the distribution of
			 funds and systems during the preceding fiscal year pursuant to subparagraph (G)
			 or (H) of section 102A(g)(1) of the National Security Act of 1947 (50 U.S.C.
			 403–1(g)(1)), as added by subsection (a).
						(2)ContentEach
			 such report shall include—
							(A)a listing of the
			 agencies or departments to which such funds or systems were distributed;
							(B)a description of
			 the purpose for which such funds or systems were distributed; and
							(C)a description of
			 the expenditure of such funds, and the development, fielding, and use of such
			 systems by the receiving agency or department.
							403.Modification of
			 limitation on delegation by the Director of National Intelligence of the
			 protection of intelligence sources and methodsSection 102A(i)(3) of the National Security
			 Act of 1947 (50 U.S.C. 403–1(i)(3)) is amended by inserting or the Chief
			 Information Officer of the Intelligence Community before the period at
			 the end.
				404.Authorities of
			 the Director of National Intelligence for interagency funding
					(a)In
			 generalSection 102A of the
			 National Security Act of 1947 (50 U.S.C. 403–1), as amended by section 303 of
			 this Act, is further amended by adding at the end the following new
			 subsection:
						
							(u)Authorities for
				interagency funding(1)Notwithstanding section
				1346 of title 31, United States Code, or any other provision of law prohibiting
				the interagency financing of activities described in subparagraph (A) or (B),
				upon the request of the Director of National Intelligence, any element of the
				intelligence community may use appropriated funds to support or participate in
				the interagency activities of the following:
									(A)National intelligence centers
				established by the Director under section 119B.
									(B)Boards, commissions, councils,
				committees, and similar groups that are established—
										(i)for a term of not more than 2
				years; and
										(ii)by the Director.
										(2)No provision of law enacted after the
				date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2009 shall be construed to limit or supersede the authority in paragraph (1)
				unless such provision makes specific reference to the authority in that
				paragraph.
								.
					(b)ReportsNot
			 later than February 1 of each of the fiscal years 2010 through 2013, the
			 Director of National Intelligence shall submit to the congressional
			 intelligence committees a report detailing the exercise of any authority
			 pursuant to subsection (u) of section 102A of the National Security Act of 1947
			 (50 U.S.C. 403–1), as amended by subsection (a), during the preceding fiscal
			 year.
					405.Clarification
			 of limitation on colocation of the Office of the Director of National
			 IntelligenceSection 103(e) of
			 the National Security Act of 1947 (50 U.S.C. 403–3(e)) is amended—
					(1)by striking
			 with and inserting of headquarters with headquarters
			 of;
					(2)by inserting
			 the headquarters of before the Office; and
					(3)by inserting
			 the headquarters of before any other
			 element.
					406.Title of Chief
			 Information Officer of the Intelligence Community
					(a)Chief
			 Information Officer of the Intelligence CommunitySection 103G of the National Security Act
			 of 1947 (50 U.S.C. 403–3g) is amended—
						(1)in the heading, by
			 adding of the intelligence
			 community after officer;
						(2)in subsection
			 (a), by inserting of the Intelligence Community after
			 Chief Information Officer;
						(3)in
			 subsection (b), by inserting of the Intelligence Community after
			 Chief Information Officer;
						(4)in subsection (c),
			 by inserting of the Intelligence Community after Chief
			 Information Officer; and
						(5)in subsection (d),
			 by inserting of the Intelligence Community after Chief
			 Information Officer the first place it appears.
						(b)Table of
			 contentsThe table of contents for such Act is amended by
			 striking the item relating to section 103G and inserting the following:
						
							
								Sec. 103G. Chief Information
				Officer of the Intelligence
				Community.
							
							.
					407.Inspector
			 General of the Intelligence Community
					(a)Establishment
						(1)In
			 generalTitle I of the National Security Act of 1947 (50 U.S.C.
			 402 et seq.) is amended by inserting after section 103G the following new
			 section:
							
								103H.Inspector General of the Intelligence
		  Community(a)Office of Inspector
				General of Intelligence CommunityThere is within the Office of
				the Director of National Intelligence an Office of the Inspector General of the
				Intelligence Community.
									(b)PurposeThe
				purpose of the Office of the Inspector General of the Intelligence Community is
				to—
										(1)create an
				objective and effective office, appropriately accountable to Congress, to
				initiate and conduct independently investigations, inspections, and audits on
				matters within the responsibility and authority of the Director of National
				Intelligence;
										(2)recommend policies
				designed—
											(A)to promote
				economy, efficiency, and effectiveness in the administration and implementation
				of matters within the responsibility and authority of the Director of National
				Intelligence; and
											(B)to prevent and
				detect fraud and abuse in such matters;
											(3)provide a means
				for keeping the Director of National Intelligence fully and currently informed
				about—
											(A)problems and
				deficiencies relating to matters within the responsibility and authority of the
				Director of National Intelligence; and
											(B)the necessity for,
				and the progress of, corrective actions; and
											(4)in the manner
				prescribed by this section, ensure that the congressional intelligence
				committees are kept similarly informed of—
											(A)significant
				problems and deficiencies relating to matters within the responsibility and
				authority of the Director of National Intelligence; and
											(B)the necessity for,
				and the progress of, corrective actions.
											(c)Inspector
				General of Intelligence Community(1)There is an Inspector
				General of the Intelligence Community, who shall be the head of the Office of
				the Inspector General of the Intelligence Community, who shall be appointed by
				the President, by and with the advice and consent of the Senate.
										(2)The nomination of an individual for
				appointment as Inspector General shall be made—
											(A)without regard to political
				affiliation;
											(B)solely on the basis of integrity,
				compliance with the security standards of the intelligence community, and prior
				experience in the field of intelligence or national security; and
											(C)on the basis of demonstrated ability
				in accounting, financial analysis, law, management analysis, public
				administration, or auditing.
											(3)The Inspector General shall report
				directly to and be under the general supervision of the Director of National
				Intelligence.
										(4)The Inspector General may be removed
				from office only by the President. The President shall immediately communicate
				in writing to the congressional intelligence committees the reasons for the
				removal of any individual from the position of Inspector General.
										(d)Duties and
				responsibilitiesSubject to subsections (g) and (h), it shall be
				the duty and responsibility of the Inspector General of the Intelligence
				Community—
										(1)to provide policy
				direction for, and to plan, conduct, supervise, and coordinate independently,
				the investigations, inspections, and audits relating to matters within the
				responsibility and authority of the Director of National Intelligence to ensure
				they are conducted efficiently and in accordance with applicable law and
				regulations;
										(2)to keep the
				Director of National Intelligence fully and currently informed concerning
				violations of law and regulations, violations of civil liberties and privacy,
				fraud and other serious problems, abuses, and deficiencies that may occur in
				matters within the responsibility and authority of the Director, and to report
				the progress made in implementing corrective action;
										(3)to take due regard
				for the protection of intelligence sources and methods in the preparation of
				all reports issued by the Inspector General, and, to the extent consistent with
				the purpose and objective of such reports, take such measures as may be
				appropriate to minimize the disclosure of intelligence sources and methods
				described in such reports; and
										(4)in the execution
				of the duties and responsibilities under this section, to comply with generally
				accepted government auditing standards.
										(e)Limitations on
				activities(1)The Director of National
				Intelligence may prohibit the Inspector General of the Intelligence Community
				from initiating, carrying out, or completing any investigation, inspection, or
				audit if the Director determines that such prohibition is necessary to protect
				vital national security interests of the United States.
										(2)If the Director exercises the
				authority under paragraph (1), the Director shall submit an appropriately
				classified statement of the reasons for the exercise of such authority within 7
				days to the congressional intelligence committees.
										(3)The Director shall advise the
				Inspector General at the time a report under paragraph (2) is submitted, and,
				to the extent consistent with the protection of intelligence sources and
				methods, provide the Inspector General with a copy of such report.
										(4)The Inspector General may submit to
				the congressional intelligence committees any comments on a report of which the
				Inspector General has notice under paragraph (3) that the Inspector General
				considers appropriate.
										(f)Authorities(1)The Inspector General of
				the Intelligence Community shall have direct and prompt access to the Director
				of National Intelligence when necessary for any purpose pertaining to the
				performance of the duties of the Inspector General.
										(2)(A)The Inspector General
				shall have access to any employee, or any employee of a contractor, of any
				element of the intelligence community whose testimony is needed for the
				performance of the duties of the Inspector General.
											(B)The Inspector General shall have
				direct access to all records, reports, audits, reviews, documents, papers,
				recommendations, or other material which relate to the programs and operations
				with respect to which the Inspector General has responsibilities under this
				section.
											(C)The level of classification or
				compartmentation of information shall not, in and of itself, provide a
				sufficient rationale for denying the Inspector General access to any materials
				under subparagraph (B).
											(D)Failure on the part of any employee,
				or any employee of a contractor, of any element of the intelligence community
				to cooperate with the Inspector General shall be grounds for appropriate
				administrative actions by the Director or, on the recommendation of the
				Director, other appropriate officials of the intelligence community, including
				loss of employment or the termination of an existing contractual
				relationship.
											(3)The Inspector General is authorized
				to receive and investigate complaints or information from any person concerning
				the existence of an activity constituting a violation of laws, rules, or
				regulations, or mismanagement, gross waste of funds, abuse of authority, or a
				substantial and specific danger to the public health and safety. Once such
				complaint or information has been received from an employee of the Federal
				Government—
											(A)the Inspector General shall not
				disclose the identity of the employee without the consent of the employee,
				unless the Inspector General determines that such disclosure is unavoidable
				during the course of the investigation or the disclosure is made to an official
				of the Department of Justice responsible for determining whether a prosecution
				should be undertaken; and
											(B)no action constituting a reprisal, or
				threat of reprisal, for making such complaint may be taken by any employee in a
				position to take such actions, unless the complaint was made or the information
				was disclosed with the knowledge that it was false or with willful disregard
				for its truth or falsity.
											(4)The Inspector General shall have
				authority to administer to or take from any person an oath, affirmation, or
				affidavit, whenever necessary in the performance of the duties of the Inspector
				General, which oath, affirmation, or affidavit when administered or taken by or
				before an employee of the Office of the Inspector General of the Intelligence
				Community designated by the Inspector General shall have the same force and
				effect as if administered or taken by, or before, an officer having a
				seal.
										(5)(A)Except as provided in
				subparagraph (B), the Inspector General is authorized to require by subpoena
				the production of all information, documents, reports, answers, records,
				accounts, papers, and other data and documentary evidence necessary in the
				performance of the duties and responsibilities of the Inspector General.
											(B)In the case of departments, agencies,
				and other elements of the United States Government, the Inspector General shall
				obtain information, documents, reports, answers, records, accounts, papers, and
				other data and evidence for the purpose specified in subparagraph (A) using
				procedures other than by subpoenas.
											(C)The Inspector General may not issue a
				subpoena for, or on behalf of, any other element of the intelligence community,
				including the Office of the Director of National Intelligence.
											(D)In the case of contumacy or refusal
				to obey a subpoena issued under this paragraph, the subpoena shall be
				enforceable by order of any appropriate district court of the United
				States.
											(g)Coordination
				among inspectors general of intelligence community(1)(A)In the event of a matter
				within the jurisdiction of the Inspector General of the Intelligence Community
				that may be subject to an investigation, inspection, or audit by both the
				Inspector General of the Intelligence Community and an Inspector General,
				whether statutory or administrative, with oversight responsibility for an
				element or elements of the intelligence community, the Inspector General of the
				Intelligence Community and such other Inspector or Inspectors General shall
				expeditiously resolve the question of which Inspector General shall conduct
				such investigation, inspection, or audit.
											(B)In attempting to resolve a question
				under subparagraph (A), the Inspectors General concerned may request the
				assistance of the Intelligence Community Inspectors General Forum established
				under subparagraph (C). In the event of a dispute between an Inspector General
				within an agency or department of the United States Government and the
				Inspector General of the Intelligence Community that has not been resolved with
				the assistance of the Forum, the Inspectors General shall submit the question
				to the Director of National Intelligence and the head of the agency or
				department for resolution.
											(C)There is established the Intelligence
				Community Inspectors General Forum which shall consist of all statutory or
				administrative Inspectors General with oversight responsibility for an element
				or elements of the intelligence community. The Inspector General of the
				Intelligence Community shall serve as the chair of the Forum. The Forum shall
				have no administrative authority over any Inspector General, but shall serve as
				a mechanism for informing its members of the work of individual members of the
				Forum that may be of common interest and discussing questions about
				jurisdiction or access to employees, employees of a contractor, records,
				audits, reviews, documents, recommendations, or other materials that may
				involve or be of assistance to more than 1 of its members.
											(2)The Inspector General conducting an
				investigation, inspection, or audit covered by paragraph (1) shall submit the
				results of such investigation, inspection, or audit to any other Inspector
				General, including the Inspector General of the Intelligence Community, with
				jurisdiction to conduct such investigation, inspection, or audit who did not
				conduct such investigation, inspection, or audit.
										(h)Staff and other
				support(1)The Inspector General of
				the Intelligence Community shall be provided with appropriate and adequate
				office space at central and field office locations, together with such
				equipment, office supplies, maintenance services, and communications facilities
				and services as may be necessary for the operation of such offices.
										(2)(A)Subject to applicable law
				and the policies of the Director of National Intelligence, the Inspector
				General shall select, appoint, and employ such officers and employees as may be
				necessary to carry out the functions of the Inspector General. The Inspector
				General shall ensure that any officer or employee so selected, appointed, or
				employed has security clearances appropriate for the assigned duties of such
				officer or employee.
											(B)In making selections under
				subparagraph (A), the Inspector General shall ensure that such officers and
				employees have the requisite training and experience to enable the Inspector
				General to carry out the duties of the Inspector General effectively.
											(C)In meeting the requirements of this
				paragraph, the Inspector General shall create within the Office of the
				Inspector General of the Intelligence Community a career cadre of sufficient
				size to provide appropriate continuity and objectivity needed for the effective
				performance of the duties of the Inspector General.
											(3)(A)Subject to the
				concurrence of the Director, the Inspector General may request such information
				or assistance as may be necessary for carrying out the duties and
				responsibilities of the Inspector General from any department, agency, or other
				element of the United States Government.
											(B)Upon request of the Inspector General
				for information or assistance under subparagraph (A), the head of the
				department, agency, or element concerned shall, insofar as is practicable and
				not in contravention of any existing statutory restriction or regulation of the
				department, agency, or element, furnish to the Inspector General, or to an
				authorized designee, such information or assistance.
											(C)The Inspector General of the
				Intelligence Community may, upon reasonable notice to the head of any element
				of the intelligence community, conduct, as authorized by this section, an
				investigation, inspection, or audit of such element and may enter into any
				place occupied by such element for purposes of the performance of the duties of
				the Inspector General.
											(i)Reports(1)(A)The Inspector General of
				the Intelligence Community shall, not later than January 31 and July 31 of each
				year, prepare and submit to the Director of National Intelligence a classified,
				and, as appropriate, unclassified semiannual report summarizing the activities
				of the Office of the Inspector General of the Intelligence Community during the
				immediately preceding 6-month period ending December 31 (of the preceding year)
				and June 30, respectively. The Inspector General of the Intelligence Community
				shall provide any portion of the report involving a component of a department
				of the United States Government to the head of that department simultaneously
				with submission of the report to the Director of National Intelligence.
											(B)Each report under this paragraph
				shall include, at a minimum, the following:
												(i)A list of the title or subject of each
				investigation, inspection, or audit conducted during the period covered by such
				report, including a summary of the progress of each particular investigation,
				inspection, or audit since the preceding report of the Inspector General under
				this paragraph.
												(ii)A description of significant
				problems, abuses, and deficiencies relating to the administration and
				implementation of programs and operations of the intelligence community, and in
				the relationships between elements of the intelligence community, identified by
				the Inspector General during the period covered by such report.
												(iii)A description of the recommendations
				for corrective or disciplinary action made by the Inspector General during the
				period covered by such report with respect to significant problems, abuses, or
				deficiencies identified in clause (ii).
												(iv)A statement whether or not corrective
				or disciplinary action has been completed on each significant recommendation
				described in previous semiannual reports, and, in a case where corrective
				action has been completed, a description of such corrective action.
												(v)A certification whether or not the
				Inspector General has had full and direct access to all information relevant to
				the performance of the functions of the Inspector General.
												(vi)A description of the exercise of the
				subpoena authority under subsection (f)(5) by the Inspector General during the
				period covered by such report.
												(vii)Such recommendations as the
				Inspector General considers appropriate for legislation to promote economy,
				efficiency, and effectiveness in the administration and implementation of
				matters within the responsibility and authority of the Director of National
				Intelligence, and to detect and eliminate fraud and abuse in such
				matters.
												(C)Not later than the 30 days after the
				date of receipt of a report under subparagraph (A), the Director shall transmit
				the report to the congressional intelligence committees together with any
				comments the Director considers appropriate. The Director shall transmit to the
				committees of the Senate and of the House of Representatives with jurisdiction
				over a department of the United States Government any portion of the report
				involving a component of such department simultaneously with submission of the
				report to the congressional intelligence committees.
											(2)(A)The Inspector General
				shall report immediately to the Director whenever the Inspector General becomes
				aware of particularly serious or flagrant problems, abuses, or deficiencies
				relating to matters within the responsibility and authority of the Director of
				National Intelligence.
											(B)The Director shall transmit to the
				congressional intelligence committees each report under subparagraph (A) within
				7 calendar days of receipt of such report, together with such comments as the
				Director considers appropriate. The Director shall transmit to the committees
				of the Senate and of the House of Representatives with jurisdiction over a
				department of the United States Government any portion of each report under
				subparagraph (A) that involves a problem, abuse, or deficiency related to a
				component of such department simultaneously with transmission of the report to
				the congressional intelligence committees.
											(3)In the event that—
											(A)the Inspector General is unable to
				resolve any differences with the Director affecting the execution of the duties
				or responsibilities of the Inspector General;
											(B)an investigation, inspection, or audit
				carried out by the Inspector General focuses on any current or former
				intelligence community official who—
												(i)holds or held a position in an
				element of the intelligence community that is subject to appointment by the
				President, whether or not by and with the advice and consent of the Senate,
				including such a position held on an acting basis;
												(ii)holds or held a position in an
				element of the intelligence community, including a position held on an acting
				basis, that is appointed by the Director of National Intelligence; or
												(iii)holds or held a position as head
				of an element of the intelligence community or a position covered by subsection
				(b) or (c) of section 106;
												(C)a matter requires a report by the
				Inspector General to the Department of Justice on possible criminal conduct by
				a current or former official described in subparagraph (B);
											(D)the Inspector General receives notice
				from the Department of Justice declining or approving prosecution of possible
				criminal conduct of any current or former official described in subparagraph
				(B); or
											(E)the Inspector General, after
				exhausting all possible alternatives, is unable to obtain significant
				documentary information in the course of an investigation, inspection, or
				audit,
											the
				Inspector General shall immediately notify and submit a report on such matter
				to the congressional intelligence committees.(4)Pursuant to title V, the Director
				shall submit to the congressional intelligence committees any report or
				findings and recommendations of an investigation, inspection, or audit
				conducted by the office which has been requested by the Chairman or Vice
				Chairman or Ranking Minority Member of either committee.
										(5)(A)An employee of an
				element of the intelligence community, an employee assigned or detailed to an
				element of the intelligence community, or an employee of a contractor to the
				intelligence community who intends to report to Congress a complaint or
				information with respect to an urgent concern may report such complaint or
				information to the Inspector General.
											(B)Not later than the end of the
				14-calendar day period beginning on the date of receipt from an employee of a
				complaint or information under subparagraph (A), the Inspector General shall
				determine whether the complaint or information appears credible. Upon making
				such a determination, the Inspector General shall transmit to the Director a
				notice of that determination, together with the complaint or
				information.
											(C)Upon receipt of a transmittal from
				the Inspector General under subparagraph (B), the Director shall, within 7
				calendar days of such receipt, forward such transmittal to the congressional
				intelligence committees, together with any comments the Director considers
				appropriate.
											(D)(i)If the Inspector General
				does not find credible under subparagraph (B) a complaint or information
				submitted under subparagraph (A), or does not transmit the complaint or
				information to the Director in accurate form under subparagraph (B), the
				employee (subject to clause (ii)) may submit the complaint or information to
				Congress by contacting either or both of the congressional intelligence
				committees directly.
												(ii)An employee may contact the
				intelligence committees directly as described in clause (i) only if the
				employee—
													(I)before making such a contact,
				furnishes to the Director, through the Inspector General, a statement of the
				employee’s complaint or information and notice of the employee’s intent to
				contact the congressional intelligence committees directly; and
													(II)obtains and follows from the
				Director, through the Inspector General, direction on how to contact the
				intelligence committees in accordance with appropriate security
				practices.
													(iii)A member or employee of 1 of the
				congressional intelligence committees who receives a complaint or information
				under clause (i) does so in that member or employee’s official capacity as a
				member or employee of such committee.
												(E)The Inspector General shall notify an
				employee who reports a complaint or information to the Inspector General under
				this paragraph of each action taken under this paragraph with respect to the
				complaint or information. Such notice shall be provided not later than 3 days
				after any such action is taken.
											(F)An action taken by the Director or
				the Inspector General under this paragraph shall not be subject to judicial
				review.
											(G)In this paragraph, the term
				urgent concern means any of the following:
												(i)A serious or flagrant problem, abuse,
				violation of law or Executive order, or deficiency relating to the funding,
				administration, or operation of an intelligence activity involving classified
				information, but does not include differences of opinions concerning public
				policy matters.
												(ii)A false statement to Congress, or a
				willful withholding from Congress, on an issue of material fact relating to the
				funding, administration, or operation of an intelligence activity.
												(iii)An action, including a personnel
				action described in section 2302(a)(2)(A) of title 5, United States Code,
				constituting reprisal or threat of reprisal prohibited under subsection
				(f)(3)(B) of this section in response to an employee’s reporting an urgent
				concern in accordance with this paragraph.
												(H)In support of this paragraph,
				Congress makes the findings set forth in paragraphs (1) through (6) of section
				701(b) of the Intelligence Community Whistleblower Protection Act of 1998
				(title VII of Public Law 105–272; 5 U.S.C. App. 8H note).
											(6)In accordance with section 535 of
				title 28, United States Code, the Inspector General shall report to the
				Attorney General any information, allegation, or complaint received by the
				Inspector General relating to violations of Federal criminal law that involves
				a program or operation of an element of the intelligence community, or in the
				relationships between the elements of the intelligence community, consistent
				with such guidelines as may be issued by the Attorney General pursuant to
				subsection (b)(2) of such section. A copy of each such report shall be
				furnished to the Director.
										(j)Separate budget
				accountThe Director of National Intelligence shall, in
				accordance with procedures to be issued by the Director in consultation with
				the congressional intelligence committees, include in the National Intelligence
				Program budget a separate account for the Office of Inspector General of the
				Intelligence Community.
									(k)Construction of
				duties regarding elements of intelligence communityExcept as
				resolved pursuant to subsection (g), the performance by the Inspector General
				of the Intelligence Community of any duty, responsibility, or function
				regarding an element of the intelligence community shall not be construed to
				modify or effect the duties and responsibilities of any other Inspector
				General, whether statutory or administrative, having duties and
				responsibilities relating to such
				element.
									.
						(2)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by inserting after the item relating
			 to section 103G the following new item:
							
								
									Sec. 103H. Inspector General of the
				Intelligence
				Community.
								
								.
						(b)Repeal of
			 superseded authority To establish positionSection 8K of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is repealed.
					(c)Executive
			 schedule level IVSection 5315 of title 5, United States Code, is
			 amended by adding at the end the following new item:
						
							Inspector
				General of the Intelligence
				Community.
							.
					408.Chief
			 Financial Officer of the Intelligence Community
					(a)EstablishmentTitle
			 I of the National Security Act of 1947 (50 U.S.C. 402 et seq.), as amended by
			 section 407 of this Act, is further amended by inserting after section 103H, as
			 added by section 407, the following new section:
						
							103I.Chief Financial Officer of the Intelligence
		  Community(a)Chief Financial
				Officer of the Intelligence CommunityTo assist the Director of
				National Intelligence in carrying out the responsibilities of the Director
				under this Act and other applicable provisions of law, there shall be within
				the Office of the Director of National Intelligence a Chief Financial Officer
				of the Intelligence Community who shall be appointed by the Director.
								(b)Duties and
				responsibilitiesSubject to the direction of the Director of
				National Intelligence, the Chief Financial Officer of the Intelligence
				Community shall—
									(1)serve as the
				principal advisor to the Director of National Intelligence and the Principal
				Deputy Director of National Intelligence on the management and allocation of
				intelligence community budgetary resources;
									(2)establish and
				oversee a comprehensive and integrated strategic process for resource
				management within the intelligence community;
									(3)ensure that the
				strategic plan of the Director of National Intelligence—
										(A)is based on
				budgetary constraints as specified in the Future Year Intelligence Plans and
				Long-term Budget Projections required by this Act; and
										(B)contains specific
				goals and objectives to support a performance-based budget;
										(4)ensure
				that—
										(A)current and
				future major system acquisitions have validated national requirements for
				meeting the strategic plan of the Director; and
										(B)such requirements
				are prioritized based on budgetary constraints, as specified in the Future Year
				Intelligence Plans and the Long-term Intelligence Projections required by this
				Act;
										(5)prior to the
				obligation or expenditure of funds for the acquisition of any major system
				pursuant to a Milestone A or Milestone B decision, determine that such
				acquisition complies with the requirements of paragraph (4);
									(6)ensure that the
				architectures of the Director are based on budgetary constraints as specified
				in the Future Year Intelligence Plans and the Long-term Budget Projections
				required by this Act;
									(7)coordinate or
				approve representations made to Congress by the intelligence community
				regarding National Intelligence Program budgetary resources;
									(8)preside, or
				assist in presiding, over any mission requirements, acquisition, or
				architectural board formed within or by the Office of the Director of National
				Intelligence; and
									(9)perform such
				other duties as may be prescribed by the Director of National Intelligence or
				specified by law.
									(c)Other
				lawThe Chief Financial Officer of the Intelligence Community
				shall serve as the Chief Financial Officer of the intelligence community and,
				to the extent applicable, shall have the duties, responsibilities, and
				authorities specified in the Chief Financial Officers Act of 1990 (Public Law
				101–576; 104 Stat. 2823) and the amendments made by that Act.
								(d)Prohibition on
				simultaneous service as other chief financial officerAn
				individual serving in the position of Chief Financial Officer of the
				Intelligence Community may not, while so serving, serve as the chief financial
				officer of any other department or agency, or component thereof, of the United
				States Government.
								(e)DefinitionsIn
				this section:
									(1)The term
				major system has the meaning given that term in section 4 of the
				Office of Federal Procurement Policy Act (41 U.S.C. 403).
									(2)The term
				Milestone A means a decision to enter into concept refinement and
				technology maturity demonstration pursuant to guidance issued by the Director
				of National Intelligence.
									(3)The term
				Milestone B means a decision to enter into system development,
				integration, and demonstration pursuant to guidance prescribed by the Director
				of National
				Intelligence.
									.
					(b)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947, as amended by section 407, is further amended by
			 inserting after the item relating to section 103H, as added by section
			 407(a)(2) the following new item:
						
							
								Sec. 103I. Chief Financial Officer of the Intelligence
				Community.
							
							.
					409.Leadership and
			 location of certain offices and officials
					(a)National Counter
			 Proliferation CenterSection 119A(a) of the National Security Act
			 of 1947 (50 U.S.C. 404o–1(a)) is amended—
						(1)by striking
			 (a) Establishment.—Not later than 18 months
			 after the date of the enactment of the National Security Intelligence Reform
			 Act of 2004, the and inserting the following:
							
								(a)In
				General
									(1)EstablishmentThe
									;
				and
						(2)by adding at the
			 end the following new paragraphs:
							
								(2)DirectorThe
				head of the National Counter Proliferation Center shall be the Director of the
				National Counter Proliferation Center, who shall be appointed by the Director
				of National Intelligence.
								(3)LocationThe
				National Counter Proliferation Center shall be located within the Office of the
				Director of National
				Intelligence.
								.
						(b)OfficersSection
			 103(c) of that Act (50 U.S.C. 403–3(c)) is amended—
						(1)by redesignating
			 paragraph (9) as paragraph (13); and
						(2)by inserting after
			 paragraph (8) the following new paragraphs:
							
								(9)The Chief
				Information Officer of the Intelligence Community.
								(10)The Inspector
				General of the Intelligence Community.
								(11)The Director of
				the National Counterterrorism Center.
								(12)The Director of
				the National Counter Proliferation Center.
								(13)Chief Financial
				Officer of the Intelligence
				Community.
								.
						410.National Space
			 Intelligence Office
					(a)Establishment
						(1)In
			 generalTitle I of the National Security Act of 1947 (50 U.S.C.
			 401 et seq.) is amended by adding at the end the following new section:
							119C.National Space Intelligence
		  Office(a)EstablishmentThere
				is established within the Office of the Director of National Intelligence a
				National Space Intelligence Office.
									(b)Director of
				National Space Intelligence OfficeThe National Intelligence
				Officer for Science and Technology, or a successor position designated by the
				Director of National Intelligence, shall act as the Director of the National
				Space Intelligence Office.
									(c)MissionsThe
				National Space Intelligence Office shall have the following missions:
										(1)To coordinate and
				provide policy direction for the management of space-related intelligence
				assets.
										(2)To prioritize
				collection activities consistent with the National Intelligence Collection
				Priorities framework, or a successor framework or other document designated by
				the Director of National Intelligence.
										(3)To provide policy
				direction for programs designed to ensure a sufficient cadre of government and
				nongovernment personnel in fields relating to space intelligence, including
				programs to support education, recruitment, hiring, training, and retention of
				qualified personnel.
										(4)To evaluate
				independent analytic assessments of threats to classified United States space
				intelligence systems throughout all phases of the development, acquisition, and
				operation of such systems.
										(d)Access to
				InformationThe Director of National Intelligence shall ensure
				that the National Space Intelligence Office has access to all national
				intelligence information (as appropriate), and such other information (as
				appropriate and practical), necessary for the Office to carry out the missions
				of the Office under subsection (c).
									(e)Separate Budget
				AccountThe Director of National Intelligence shall include in
				the National Intelligence Program budget a separate line item for the National
				Space Intelligence
				Office.
									.
						(2)Clerical
			 amendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by inserting after the item relating
			 to section 119B the following new item:
							
								
									Sec. 119C. National Space Intelligence
				Office.
								
								.
						(b)Report on
			 Organization of Office
						(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Director of the National Space Intelligence Office shall
			 submit to the Select Committee on Intelligence of the Senate and the Permanent
			 Select Committee on Intelligence of the House of Representatives a report on
			 the organizational structure of the National Space Intelligence Office
			 established by section 119C of the National Security Act of 1947 (as added by
			 subsection (a)).
						(2)ElementsThe
			 report required by paragraph (1) shall include the following:
							(A)The proposed
			 organizational structure of the National Space Intelligence Office.
							(B)An identification
			 of key participants in the Office.
							(C)A strategic plan
			 for the Office during the 5-year period beginning on the date of the
			 report.
							411.Operational
			 files in the Office of the Director of National Intelligence
					(a)In
			 GeneralTitle VII of the National Security Act of 1947 (50 U.S.C.
			 431 et seq.) is amended by adding at the end the following new section:
						
							706.Operational files in the Office of the Director of National
		  Intelligence(a)Records from exempted
				operational files(1)Any record disseminated or otherwise
				provided to an element of the Office of the Director of National Intelligence
				from the exempted operational files of elements of the intelligence community
				designated in accordance with this title, and any operational files created by
				the Office of the Director of National Intelligence that incorporate such
				record in accordance with subparagraph (A)(ii), shall be exempted from the
				provisions of section 552 of title 5, United States Code, that require search,
				review, publication, or disclosure in connection therewith, in any instance in
				which—
										(A)(i)such record is shared
				within the Office of the Director of National Intelligence and not disseminated
				by that Office beyond that Office; or
											(ii)such record is incorporated into new
				records created by personnel of the Office of the Director of National
				Intelligence and maintained in operational files of the Office of the Director
				of National Intelligence and such record is not disseminated by that Office
				beyond that Office; and
											(B)the operational files from which such
				record has been obtained continue to remain designated as operational files
				exempted from section 552 of title 5, United States Code.
										(2)The operational files of the Office
				of the Director of National Intelligence referred to in paragraph (1)(A)(ii)
				shall be substantially similar in nature to the originating operational files
				from which the record was disseminated or provided, as such files are defined
				in this title.
									(3)Records disseminated or otherwise
				provided to the Office of the Director of National Intelligence from other
				elements of the intelligence community that are not protected by paragraph (1),
				and that are authorized to be disseminated beyond the Office of the Director of
				National Intelligence, shall remain subject to search and review under section
				552 of title 5, United States Code, but may continue to be exempted from the
				publication and disclosure provisions of that section by the originating agency
				to the extent that such section permits.
									(4)Notwithstanding any other provision
				of this title, records in the exempted operational files of the Central
				Intelligence Agency, the National Geospatial-Intelligence Agency, the National
				Reconnaissance Office, the National Security Agency, or the Defense
				Intelligence Agency shall not be subject to the search and review provisions of
				section 552 of title 5, United States Code, solely because they have been
				disseminated to an element or elements of the Office of the Director of
				National Intelligence, or referenced in operational files of the Office of the
				Director of National Intelligence and that are not disseminated beyond the
				Office of the Director of National Intelligence.
									(5)Notwithstanding any other provision
				of this title, the incorporation of records from the operational files of the
				Central Intelligence Agency, the National Geospatial-Intelligence Agency, the
				National Reconnaissance Office, the National Security Agency, or the Defense
				Intelligence Agency, into operational files of the Office of the Director of
				National Intelligence shall not subject that record or the operational files of
				the Central Intelligence Agency, the National Geospatial-Intelligence Agency,
				the National Reconnaissance Office, the National Security Agency or the Defense
				Intelligence Agency to the search and review provisions of section 552 of title
				5, United States Code.
									(b)Other
				records(1)Files in the Office of
				the Director of National Intelligence that are not exempted under subsection
				(a) of this section which contain information derived or disseminated from
				exempted operational files shall be subject to search and review under section
				552 of title 5, United States Code.
									(2)The inclusion of information from
				exempted operational files in files of the Office of the Director of National
				Intelligence that are not exempted under subsection (a) shall not affect the
				exemption of the originating operational files from search, review,
				publication, or disclosure.
									(3)Records from exempted operational
				files of the Office of the Director of National Intelligence which have been
				disseminated to and referenced in files that are not exempted under subsection
				(a), and which have been returned to exempted operational files of the Office
				of the Director of National Intelligence for sole retention, shall be subject
				to search and review.
									(c)Search and
				Review for Certain PurposesNotwithstanding subsection (a),
				exempted operational files shall continue to be subject to search and review
				for information concerning any of the following:
									(1)United States
				citizens or aliens lawfully admitted for permanent residence who have requested
				information on themselves pursuant to the provisions of section 552 or 552a of
				title 5, United States Code.
									(2)Any special
				activity the existence of which is not exempt from disclosure under the
				provisions of section 552 of title 5, United States Code.
									(3)The specific
				subject matter of an investigation by any of the following for any impropriety,
				or violation of law, Executive order, or Presidential directive, in the conduct
				of an intelligence activity:
										(A)The Select
				Committee on Intelligence of the Senate.
										(B)The Permanent
				Select Committee on Intelligence of the House of Representatives.
										(C)The Intelligence
				Oversight Board.
										(D)The Department of
				Justice.
										(E)The Office of the
				Director of National Intelligence.
										(F)The Office of the
				Inspector General of the Intelligence Community.
										(d)Decennial review
				of exempted operational files(1)Not less than once every
				10 years, the Director of National Intelligence shall review the operational
				files exempted under subsection (a) to determine whether such files, or any
				portion of such files, may be removed from the category of exempted
				files.
									(2)The review required by paragraph (1)
				shall include consideration of the historical value or other public interest in
				the subject matter of the particular category of files or portions thereof and
				the potential for declassifying a significant part of the information contained
				therein.
									(3)A complainant that alleges that the
				Director of National Intelligence has improperly withheld records because of
				failure to comply with this subsection may seek judicial review in the district
				court of the United States of the district in which any of the parties reside,
				or in the District of Columbia. In such a proceeding, the court's review shall
				be limited to determining the following:
										(A)Whether the Director has conducted the
				review required by paragraph (1) before the expiration of the 10-year period
				beginning on the date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2009 or before the expiration of the 10-year period beginning on
				the date of the most recent review.
										(B)Whether the Director of National
				Intelligence, in fact, considered the criteria set forth in paragraph (2) in
				conducting the required review.
										(e)Supersedure of
				other lawsThe provisions of this section may not be superseded
				except by a provision of law that is enacted after the date of the enactment of
				this section and that specifically cites and repeals or modifies such
				provisions.
								(f)ApplicabilityThe
				Director of National Intelligence will publish a regulation listing the
				specific elements within the Office of the Director of National Intelligence
				whose records can be exempted from search and review under this section.
								(g)Allegation;
				improper withholding of records; judicial review(1)Except as provided in
				paragraph (2), whenever any person who has requested agency records under
				section 552 of title 5, United States Code, alleges that the Office of the
				Director of National Intelligence has withheld records improperly because of
				failure to comply with any provision of this section, judicial review shall be
				available under the terms set forth in section 552(a)(4)(B) of title 5, United
				States Code.
									(2)Judicial review shall not be
				available in the manner provided for under paragraph (1) as follows:
										(A)In any case in which information
				specifically authorized under criteria established by an Executive order to be
				kept secret in the interests of national defense or foreign relations is filed
				with, or produced for, the court by the Office of the Director of National
				Intelligence, such information shall be examined ex parte, in camera by the
				court.
										(B)The court shall determine, to the
				fullest extent practicable, the issues of fact based on sworn written
				submissions of the parties.
										(C)When a complainant alleges that
				requested records are improperly withheld because of improper placement solely
				in exempted operational files, the complainant shall support such allegation
				with a sworn written submission based upon personal knowledge or otherwise
				admissible evidence.
										(D)(i)When a complainant
				alleges that requested records were improperly withheld because of improper
				exemption of operational files, the Office of the Director of National
				Intelligence shall meet its burden under section 552(a)(4)(B) of title 5,
				United States Code, by demonstrating to the court by sworn written submission
				that exempted operational files likely to contain responsive records currently
				meet the criteria set forth in subsection (a).
											(ii)The court may not order the Office of
				the Director of National Intelligence to review the content of any exempted
				operational file or files in order to make the demonstration required under
				clause (i), unless the complainant disputes the Office's showing with a sworn
				written submission based on personal knowledge or otherwise admissible
				evidence.
											(E)In proceedings under subparagraph (C)
				or (D), a party may not obtain discovery pursuant to rules 26 through 36 of the
				Federal Rules of Civil Procedure, except that requests for admissions may be
				made pursuant to rules 26 and 36.
										(F)If the court finds under this
				subsection that the Office of the Director of National Intelligence has
				improperly withheld requested records because of failure to comply with any
				provision of this section, the court shall order the Office to search and
				review the appropriate exempted operational file or files for the requested
				records and make such records, or portions thereof, available in accordance
				with the provisions of section 552 of title 5, United States Code, and such
				order shall be the exclusive remedy for failure to comply with this
				section.
										(G)If at any time following the filing of
				a complaint pursuant to this paragraph the Office of the Director of National
				Intelligence agrees to search the appropriate exempted operational file or
				files for the requested records, the court shall dismiss the claim based upon
				such
				complaint.
										.
					(b)Clerical
			 AmendmentThe table of contents in the first section of the
			 National Security Act of 1947 is amended by inserting after the item relating
			 to section 705 the following new item:
						
							
								Sec. 706. Operational files in the Office
				of the Director of National
				Intelligence.
							
							.
					412.Membership of
			 the Director of National Intelligence on the Transportation Security Oversight
			 BoardSubparagraph (F) of
			 section 115(b)(1) of title 49, United States Code, is amended to read as
			 follows:
					
						(F)The Director of
				National Intelligence, or the Director’s
				designee.
						.
				413.Director of
			 National Intelligence report on retirement benefits for former employees of Air
			 America
					(a)In
			 GeneralNot later than 120 days after the date of the enactment
			 of this Act, the Director of National Intelligence shall submit to Congress a
			 report on the advisability of providing Federal retirement benefits to United
			 States citizens for the service of such individuals before 1977 as employees of
			 Air America or an associated company while such company was owned or controlled
			 by the United States Government and operated or managed by the Central
			 Intelligence Agency.
					(b)Report
			 Elements
						(1)In
			 generalThe report required by subsection (a) shall include the
			 following:
							(A)The history of Air
			 America and associated companies before 1977, including a description
			 of—
								(i)the
			 relationship between such companies and the Central Intelligence Agency and
			 other elements of the United States Government;
								(ii)the
			 workforce of such companies;
								(iii)the missions
			 performed by such companies and their employees for the United States;
			 and
								(iv)the
			 casualties suffered by employees of such companies in the course of their
			 employment with such companies.
								(B)A description of
			 the retirement benefits contracted for or promised to the employees of such
			 companies before 1977, the contributions made by such employees for such
			 benefits, the retirement benefits actually paid such employees, the entitlement
			 of such employees to the payment of future retirement benefits, and the
			 likelihood that former employees of such companies will receive any future
			 retirement benefits.
							(C)An assessment of
			 the difference between—
								(i)the
			 retirement benefits that former employees of such companies have received or
			 will receive by virtue of their employment with such companies; and
								(ii)the
			 retirement benefits that such employees would have received and in the future
			 receive if such employees had been, or would now be, treated as employees of
			 the United States whose services while in the employ of such companies had been
			 or would now be credited as Federal service for the purpose of Federal
			 retirement benefits.
								(D)Any
			 recommendations regarding the advisability of legislative action to treat
			 employment at such companies as Federal service for the purpose of Federal
			 retirement benefits in light of the relationship between such companies and the
			 United States Government and the services and sacrifices of such employees to
			 and for the United States, and if legislative action is considered advisable, a
			 proposal for such action and an assessment of its costs.
							(2)Other
			 contentThe Director of National Intelligence shall include in
			 the report any views of the Director of the Central Intelligence Agency on the
			 matters covered by the report that the Director of the Central Intelligence
			 Agency considers appropriate.
						(c)Assistance of
			 Comptroller GeneralThe Comptroller General of the United States
			 shall, upon the request of the Director of National Intelligence and in a
			 manner consistent with the protection of classified information, assist the
			 Director in the preparation of the report required by subsection (a).
					(d)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may include a classified annex.
					(e)DefinitionsIn
			 this section:
						(1)Air
			 AmericaThe term Air America means Air America,
			 Incorporated.
						(2)Associated
			 companyThe term associated company means any
			 company associated with or subsidiary to Air America, including Air Asia
			 Company Limited and the Pacific Division of Southern Air Transport,
			 Incorporated.
						414.Repeal of
			 certain authorities relating to the Office of the National Counterintelligence
			 Executive
					(a)Repeal of
			 certain authoritiesSection 904 of the Counterintelligence
			 Enhancement Act of 2002 (title IX of Public Law 107–306; 50 U.S.C. 402c) is
			 amended—
						(1)by striking
			 subsections (d), (h), (i), and (j);
						(2)by redesignating
			 subsections (e), (f), (g), (k), (l), and (m) as subsections (d), (e), (f), (g),
			 (h), and (i), respectively; and
						(3)in subsection (f),
			 as redesignated by paragraph (2), by striking paragraphs (3) and (4).
						(b)Conforming
			 amendmentsSuch section 904 is further amended—
						(1)in subsection (d),
			 as redesignated by subsection (a)(2) of this section, by striking
			 subsection (f) each place it appears in paragraphs (1) and (2)
			 and inserting subsection (e); and
						(2)in subsection (e),
			 as so redesignated—
							(A)in paragraph (1),
			 by striking subsection (e)(1) and inserting subsection
			 (d)(1); and
							(B)in paragraph (2),
			 by striking subsection (e)(2) and inserting subsection
			 (d)(2).
							415.Applicability
			 of the Privacy Act to the Director of National Intelligence and the Office of
			 the Director of National IntelligenceSubsection (j) of section 552a of title 5,
			 United States Code, is amended—
					(1)in paragraph (1),
			 by striking or;
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)maintained by the
				Office of the Director of National Intelligence;
				or
							.
					416.Inapplicability
			 of Federal Advisory Committee Act to
			 advisory committees of the Office of the Director of National
			 IntelligenceSection 4(b) of
			 the Federal Advisory Committee Act (5
			 U.S.C. App.) is amended—
					(1)in paragraph (1),
			 by striking or;
					(2)in paragraph (2),
			 by striking the period and inserting ; or; and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)the Office of the
				Director of National
				Intelligence.
							.
					BCentral
			 Intelligence Agency
				421.Inapplicability
			 to Director of the Central Intelligence Agency of requirement for annual report
			 on progress in auditable financial statementsSection 114A of the National Security Act of
			 1947 (50 U.S.C. 404i–1) is amended by striking the Director of the
			 Central Intelligence Agency,.
				422.Additional
			 functions and authorities for protective personnel of the Central Intelligence
			 Agency
					(a)In
			 generalSection 5(a)(4) of
			 the Central Intelligence Agency Act of 1949 (50 U.S.C. 403f(a)(4)) is
			 amended—
						(1)by inserting
			 (A) after (4);
						(2)in subparagraph
			 (A), as so designated—
							(A)by striking
			 and the protection and inserting the protection;
			 and
							(B)by striking the
			 semicolon and inserting , and the protection of the Director of National
			 Intelligence and such personnel of the Office of the Director of National
			 Intelligence as the Director of National Intelligence may designate;
			 and; and
							(3)by adding at the
			 end the following new subparagraph:
							
								(B)Authorize personnel engaged in the
				performance of protective functions authorized pursuant to subparagraph (A),
				when engaged in, and in furtherance of, the performance of such functions, to
				make arrests without warrant for any offense against the United States
				committed in the presence of such personnel, or for any felony cognizable under
				the laws of the United States, if such personnel have reasonable grounds to
				believe that the person to be arrested has committed or is committing such
				felony, except that any authority pursuant to this subparagraph may be
				exercised only in accordance with guidelines approved by the Director and the
				Attorney General and such personnel may not exercise any authority for the
				service of civil process or for the investigation of criminal
				offenses;
								.
						(b)Requirement To
			 reportAs soon as possible after the date of an exercise of
			 authority under subparagraph (B) of section 5(a)(4) of the Central Intelligence
			 Agency Act of 1949 (50 U.S.C. 403f(a)(4)), as added by subsection (a)(3), and
			 not later than 10 days after such date, the Director of the Central
			 Intelligence Agency shall submit to the congressional intelligence committees a
			 report describing such exercise of authority.
					423.Technical
			 amendments relating to titles of certain Central Intelligence Agency
			 positionsSection
			 17(d)(3)(B)(ii) of the Central Intelligence Agency Act of 1949 (50 U.S.C.
			 403q(d)(3)(B)(ii)) is amended—
					(1)in subclause (I),
			 by striking Executive Director and inserting Associate
			 Deputy Director;
					(2)in subclause (II),
			 by striking Deputy Director for Operations and inserting
			 Director of the National Clandestine Service;
					(3)in subclause
			 (III), by striking Deputy Director for Intelligence and
			 inserting Director of Intelligence;
					(4)in subclause (IV),
			 by striking Deputy Director for Administration and inserting
			 Director of Support; and
					(5)in subclause (V),
			 by striking Deputy Director for Science and Technology and
			 inserting Director of Science and Technology.
					CDefense
			 Intelligence Components
				431.Enhancement of
			 National Security Agency training programSubsection (e) of section 16 of the National
			 Security Agency Act of 1959 (50 U.S.C. 402 note) is amended by striking
			 (1) When an employee and all that follows through (2)
			 Agency efforts and inserting Agency efforts.
				432.Codification of
			 authorities of National Security Agency protective personnelThe National Security Agency Act of 1959 (50
			 U.S.C. 402 note) is amended by adding at the end the following new
			 section:
					
						21.(a)The Director of the National Security
				Agency is authorized to designate personnel of the National Security Agency to
				perform protective functions for the Director and for any personnel of the
				Agency designated by the Director.
							(b)(1)In the performance of
				protective functions under this section, personnel of the Agency designated to
				perform protective functions pursuant to subsection (a) are authorized, when
				engaged in, and in furtherance of, the performance of such functions, to make
				arrests without a warrant for—
									(A)any offense against the United States
				committed in the presence of such personnel; or
									(B)any felony cognizable under the laws
				of the United States if such personnel have reasonable grounds to believe that
				the person to be arrested has committed or is committing such felony.
									(2)The authority in paragraph (1) may be
				exercised only in accordance with guidelines approved by the Director and the
				Attorney General.
								(3)Personnel of the Agency designated to
				perform protective functions pursuant to subsection (a) shall not exercise any
				authority for the service of civil process or the investigation of criminal
				offenses.
								(c)Nothing in this
				section shall be construed to impair or otherwise affect any authority under
				any other provision of law relating to the performance of protective
				functions.
							(d)As soon as
				possible after the date of an exercise of authority under this section and not
				later than 10 days after such date, the Director shall submit to the
				congressional intelligence committees a report describing such exercise of
				authority.
							(e)In this section,
				the term congressional intelligence committees means—
								(1)the Select
				Committee on Intelligence of the Senate; and
								(2)the Permanent
				Select Committee on Intelligence of the House of
				Representatives.
								.
				433.Inspector
			 general matters
					(a)Coverage Under
			 Inspector General Act of 1978Subsection (a)(2) of section 8G of
			 the Inspector General Act of 1978 (5 U.S.C. App. 8G) is amended—
						(1)by inserting
			 the Defense Intelligence Agency, after the Corporation
			 for Public Broadcasting,;
						(2)by inserting
			 the National Geospatial-Intelligence Agency, after the
			 National Endowment for the Humanities,; and
						(3)by inserting
			 the National Reconnaissance Office, the National Security
			 Agency, after the National Labor Relations
			 Board,.
						(b)Certain
			 Designations Under Inspector General Act of 1978Subsection (a)
			 of section 8H of the Inspector General Act of 1978 (5 U.S.C. App. 8H) is
			 amended by adding at the end the following new paragraph:
						
							(3)The Inspectors General of the Defense
				Intelligence Agency, the National Geospatial-Intelligence Agency, the National
				Reconnaissance Office, and the National Security Agency shall be designees of
				the Inspector General of the Department of Defense for purposes of this
				section.
							.
					(c)Power of Heads
			 of Elements Over InvestigationsSubsection (d) of section 8G of
			 the Inspector General Act of 1978 (5 U.S.C. App. 8G)—
						(1)by inserting
			 (1) after (d);
						(2)in
			 the second sentence of paragraph (1), as designated by paragraph (1) of this
			 subsection, by striking The head and inserting Except as
			 provided in paragraph (2), the head; and
						(3)by adding at the
			 end the following new paragraph:
							
								(2)(A)The Secretary of
				Defense, in consultation with the Director of National Intelligence, may
				prohibit the Inspector General of an element of the intelligence community
				specified in subparagraph (D) from initiating, carrying out, or completing any
				audit or investigation if the Secretary determines that the prohibition is
				necessary to protect vital national security interests of the United
				States.
									(B)If the Secretary exercises the
				authority under subparagraph (A), the Secretary shall submit to the committees
				of Congress specified in subparagraph (E) an appropriately classified statement
				of the reasons for the exercise of the authority not later than 7 days after
				the exercise of the authority.
									(C)At the same time the Secretary
				submits under subparagraph (B) a statement on the exercise of the authority in
				subparagraph (A) to the committees of Congress specified in subparagraph (E),
				the Secretary shall notify the Inspector General of such element of the
				submittal of such statement and, to the extent consistent with the protection
				of intelligence sources and methods, provide the Inspector General with a copy
				of such statement. The Inspector General may submit to such committees of
				Congress any comments on a notice or statement received by the Inspector
				General under this subparagraph that the Inspector General considers
				appropriate.
									(D)The elements of the intelligence
				community specified in this subparagraph are as follows:
										(i)The Defense Intelligence
				Agency.
										(ii)The National Geospatial-Intelligence
				Agency.
										(iii)The National Reconnaissance
				Office.
										(iv)The National Security Agency.
										(E)The committees of Congress specified
				in this subparagraph are—
										(i)the Committee on Armed Services and
				the Select Committee on Intelligence of the Senate; and
										(ii)the Committee on Armed Services and
				the Permanent Select Committee on Intelligence of the House of
				Representatives.
										.
						434.Confirmation of
			 appointment of heads of certain components of the intelligence
			 community
					(a)Director of
			 national security agencyThe National Security Agency Act of 1959
			 (50 U.S.C. 402 note) is amended by inserting after the first section the
			 following new section:
						
							2.(a)There is a Director of
				the National Security Agency.
								(b)The Director of
				the National Security Agency shall be appointed by the President, by and with
				the advice and consent of the Senate.
								(c)The Director of
				the National Security Agency shall be the head of the National Security Agency
				and shall discharge such functions and duties as are provided by this Act or
				otherwise by
				law.
								.
					(b)Director of
			 National Geospatial-Intelligence AgencySection 441(b) of title
			 10, United States Code, is amended—
						(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
						(2)by inserting
			 after paragraph (1) the following new paragraph (2):
							
								(2)The Director of the National
				Geospatial-Intelligence Agency shall be appointed by the President, by and with
				the advice and consent of the
				Senate.
								.
						(c)Director of
			 national reconnaissance officeThe Director of the National
			 Reconnaissance Office shall be appointed by the President, by and with the
			 advice and consent of the Senate.
					(d)Positions of
			 importance and responsibility
						(1)Designation of
			 positionsThe President may designate any of the positions
			 referred to in paragraph (2) as positions of importance and responsibility
			 under section 601 of title 10, United States Code.
						(2)Covered
			 positionsThe positions referred to in this paragraph are as
			 follows:
							(A)The Director of
			 the National Security Agency.
							(B)The Director of
			 the National Geospatial-Intelligence Agency.
							(C)The Director of
			 the National Reconnaissance Office.
							(e)Effective date
			 and applicability
						(1)In
			 generalThe amendments made by subsections (a) and (b), and
			 subsection (c), shall take effect on the date of the enactment of this Act and
			 shall apply upon the earlier of—
							(A)the date of the
			 nomination by the President of an individual to serve in the position
			 concerned, except that the individual serving in such position as of the date
			 of the enactment of this Act may continue to perform such duties after such
			 date of nomination and until the individual appointed to such position, by and
			 with the advice and consent of the Senate, assumes the duties of such position;
			 or
							(B)the date of the
			 cessation of the performance of the duties of such position by the individual
			 performing such duties as of the date of the enactment of this Act.
							(2)Positions of
			 importance and responsibilitySubsection (d) shall take effect on
			 the date of the enactment of this Act.
						435.Clarification
			 of national security missions of National Geospatial-Intelligence Agency for
			 analysis and dissemination of certain intelligence informationSection 442(a) of title 10, United States
			 Code, is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting after
			 paragraph (1) the following new paragraph (2):
						
							(2)(A)As directed by the
				Director of National Intelligence, the National Geospatial-Intelligence Agency
				shall also develop a system to facilitate the analysis, dissemination, and
				incorporation of likenesses, videos, and presentations produced by ground-based
				platforms, including handheld or clandestine photography taken by or on behalf
				of human intelligence collection organizations or available as open-source
				information, into the National System for Geospatial Intelligence.
								(B)The authority provided by this
				paragraph does not include authority for the National Geospatial-Intelligence
				Agency to manage tasking of handheld or clandestine photography taken by or on
				behalf of human intelligence collection
				organizations.
								;
				and
					(3)in paragraph (3),
			 as so redesignated, by striking paragraph (1) and inserting
			 paragraphs (1) and (2).
					DOther
			 Elements
				441.Clarification
			 of inclusion of Coast Guard and Drug Enforcement Administration as elements of
			 the intelligence communitySection 3(4) of the National Security Act of
			 1947 (50 U.S.C. 401a(4)) is amended—
					(1)in subparagraph
			 (H)—
						(A)by inserting
			 the Coast Guard, after the Marine Corps,;
			 and
						(B)by inserting
			 the Drug Enforcement Administration, after the Federal
			 Bureau of Investigation,; and
						(2)in subparagraph
			 (K), by striking , including the Office of Intelligence of the Coast
			 Guard.
					VForeign
			 Intelligence and Information Commission
			501.Short
			 titleThis title may be cited
			 as the Foreign Intelligence and
			 Information Commission Act.
			502.DefinitionsIn this title:
				(1)2005 National
			 Intelligence StrategyThe term 2005 National Intelligence
			 Strategy means the National Intelligence Strategy of the United States
			 of America released by the Director of National Intelligence on October 26,
			 2005.
				(2)2006 Annual
			 Report of the United States Intelligence Community and 2006 Annual
			 ReportThe terms 2006 Annual Report of the United States
			 Intelligence Community and 2006 Annual Report mean the
			 2006 Annual Report of the United States Intelligence Community released by the
			 Director of National Intelligence in February 2007.
				(3)CommissionThe
			 term Commission means the Foreign Intelligence and Information
			 Commission established in section 504(a).
				(4)Congressional
			 intelligence committeesThe term congressional
			 intelligence committees means—
					(A)the Select
			 Committee on Intelligence of the Senate; and
					(B)the Permanent
			 Select Committee on Intelligence of the House of Representatives.
					(5)Foreign
			 intelligence, intelligence, intelligence communityThe terms
			 foreign intelligence, intelligence, and
			 intelligence community have the meaning given those terms in
			 section 3 of the National Security Act of 1947 (50 U.S.C. 401a).
				(6)InformationThe
			 term information includes information of relevance to the foreign
			 policy of the United States collected and conveyed through diplomatic reporting
			 and other reporting by personnel of the Government of the United States who are
			 not employed by an element of the intelligence community, including public and
			 open-source information.
				(7)Strategic Plan of the Department of
			 StateThe term
			 Strategic Plan of the Department of State means the Strategic
			 Plan for Fiscal Years 2007–2012 of the Department of State and the United
			 States Agency for International Development revised on May 2, 2007.
				503.FindingsCongress makes the following
			 findings:
				(1)Accurate, timely,
			 and comprehensive foreign intelligence and information are critical to the
			 national security of United States and the furtherance of the foreign policy
			 goals of the United States.
				(2)It is in the
			 national security and foreign policy interests of the United States to ensure
			 the global deployment of personnel of the Government of the United States who
			 are responsible for collecting, reporting, and analyzing foreign intelligence
			 and information, including specifically personnel from the intelligence
			 community and the Department of State, as well as other elements of the
			 Government of the United States, and that adequate resources are committed to
			 effect such collection, reporting, and analysis.
				(3)The National
			 Security Strategy of the United States of America issued on March 16, 2006
			 summarized the National Security Strategy of the United States of America
			 issued on September 17, 2002 and provided that defeating terrorism
			 requires a long-term strategy and a break with old patterns.
				(4)The National
			 Security Strategy of the United States of America issued on March 16, 2006
			 asserts that our diplomats must be able to step outside their
			 traditional role to become more involved with the challenges within other
			 societies, helping them directly, channeling assistance, and learning from
			 their experience.
				(5)The 2005 National
			 Intelligence Strategy and the 2006 Annual Report of the United States
			 Intelligence Community identified 5 major missions of the intelligence
			 community to support the national security requirements of the United States,
			 the first 2 of which, defeating terrorism and preventing and countering the
			 spread of weapons of mass destruction, are global and transnational in
			 nature.
				(6)The third major
			 mission identified by the 2005 National Intelligence Strategy and the 2006
			 Annual Report, bolstering the growth of democracy and sustaining peaceful
			 democratic states, requires a global commitment of intelligence
			 resources.
				(7)The 2005 National
			 Intelligence Strategy and the 2006 Annual Report identify as a major mission
			 the need to anticipate developments of strategic concern and identify
			 opportunities as well as vulnerabilities for decision makers.
				(8)The 2006 Annual
			 Report provides the following:
					(A)In a world
			 in which developments in distant reaches of the globe can quickly affect
			 American citizens and interests at home and abroad, the Intelligence Community
			 must alert policy makers to problems before they escalate and provide insights
			 into their causes and effects. Analysis must do more than just describe what is
			 happening and why; it must identify a range of opportunities for (and likely
			 consequences of) diplomatic, military, law enforcement, economic, financial, or
			 homeland security action. To support policymakers, the Intelligence Community
			 should develop, sustain, and maintain access to expertise on every region,
			 every transnational security issue, and every threat to the American
			 people..
					(B)[I]ntelligence
			 collectors and analysts provide a great deal of information to help
			 policymakers understand the spread of free institutions and the perils they
			 often face..
					(C)We still
			 need to re-balance, integrate, and optimize collection capabilities to meet
			 current and future customer and analytic priorities. Collection is … what gives
			 the [Intelligence Community] its competitive advantage in
			 protecting the United States and its interests..
					(D)One
			 challenge to improving the coverage of emerging and strategic issues across the
			 Intelligence Community has been the diversion of resources to current crisis
			 support ….
					(E)Collection
			 against terrorists in places like Iraq and Afghanistan took a substantial share
			 of the [Intelligence Community’s] resources and efforts in FY
			 2006..
					(F)With so
			 many [Intelligence Community] resources dedicated to the War on Terror and WMD
			 programs in closed regimes, the [Intelligence] Community’s collection efforts
			 still have to devote significant attention to potential or emerging threats of
			 strategic consequence..
					(9)On January 23,
			 2007, the Deputy Director of National Intelligence for Collection testified to
			 the Select Committee on Intelligence of the Senate that there is a need
			 to get the Intelligence Community back to what I grew up calling global
			 reach, stating that we don’t have that today. She
			 further testified that our challenge is … with [Congress’s] help [to get
			 back] to a place where we can do global reach, and pay attention to places that
			 we are not.
				(10)On February 14,
			 2008, the Director of National Intelligence testified to the Select Committee
			 on Intelligence of the Senate that certainly current crisis support
			 takes a disproportionate share of intelligence resources over emerging
			 and strategic issues.
				(11)The Strategic
			 Plan of the Department of State—
					(A)provides that
			 National security starts overseas, and our mission is to create
			 conditions abroad that serve and protect American citizens and
			 interests.;
					(B)provides as a
			 strategic goal that Our diplomatic and development activities will
			 reduce the threat or impact of violent conflict by developing early
			 warning…capability.; and
					(C)establishes that
			 the Department of State will emphasize regional solutions to regional
			 problems and sustainable, long-term strategies to address complex
			 challenges.
					504.Establishment
			 and functions of the Commission
				(a)EstablishmentThere
			 is established in the legislative branch a Foreign Intelligence and Information
			 Commission.
				(b)FunctionsThe
			 Commission shall—
					(1)(A)evaluate all global
			 strategies of the Government of the United States to collect foreign
			 intelligence and information, including public and open source information,
			 based on current and projected national security and foreign policy priorities;
			 and
						(B)provide recommendations to improve the
			 process for formulating such collection strategies;
						(2)(A)evaluate the extent to
			 which the Government of the United States coordinates foreign intelligence and
			 information collection and analysis strategies across agencies and clandestine,
			 diplomatic, military, and open source channels; and
						(B)provide recommendations to improve
			 that coordination;
						(3)(A)evaluate the extent to
			 which the Government of the United States directs human and budgetary resources
			 toward foreign intelligence and information collection and analysis across all
			 agencies and through the interagency process based on collection and analysis
			 requirements; and
						(B)provide recommendations to ensure that
			 adequate resources are provided to meet such requirements;
						(4)(A)evaluate the extent to
			 which country missions participate in the interagency strategies and budget
			 allocations for foreign intelligence and information collection, analysis, and
			 reporting; and
						(B)provide recommendations for the
			 relevant role of country missions;
						(5)(A)evaluate the extent to
			 which major missions identified in the 2005 National Intelligence Strategy and
			 the 2006 Annual Report of the United States Intelligence Community,
			 specifically related to global and transnational issues, have been supported
			 with human and budgetary resources; and
						(B)provide recommendations for directing
			 resources to such missions;
						(6)(A)evaluate the extent to
			 which the requirement, stated in 2005 National Intelligence Strategy and the
			 2006 Annual Report, to provide policy makers with intelligence and information
			 to anticipate crises before they occur and respond accordingly has been
			 supported with sustained human and budgetary resources, particularly in
			 countries and regions traditionally underserved by the intelligence community;
			 and
						(B)provide recommendations for directing
			 resources to such requirement;
						(7)(A)evaluate the extent to
			 which requirements to collect foreign intelligence and information to
			 anticipate crises or emerging threats have been met through existing collection
			 and analytical capabilities; and
						(B)provide recommendations for improving
			 the prepositioning of foreign intelligence and information collection and
			 analytical capabilities to meet such requirements;
						(8)(A)evaluate—
							(i)the extent to which foreign
			 intelligence and information collection, including diplomatic reporting and
			 public and open source information and analytical resources, have been
			 disproportionately directed toward current crises, rather than toward
			 predictive analysis; and
							(ii)the impact of the allocation of
			 resources on finished intelligence production and diplomatic reporting;
			 and
							(B)provide recommendations for improving
			 collection, reporting, and analysis of intelligence and information in
			 accordance with the need for predictive analysis, finished intelligence
			 production, and diplomatic reporting on emerging and strategic issues and on
			 current crises;
						(9)(A)evaluate all existing
			 strategic plans for the collection, reporting, and analysis of information
			 obtained through diplomatic reporting by the Department of State and other
			 agencies and departments of the United States that are not elements of the
			 intelligence community and the extent to which human and budgetary resources
			 have supported such plans; and
						(B)provide recommendations to improve
			 processes for establishing such strategies;
						(10)(A)evaluate the extent to
			 which out-of-capital embassy posts of personnel of the Department of State and
			 other agencies and departments of the United States contribute to information
			 collection objectives; and
						(B)provide recommendations for improving
			 collection, analysis, and reporting capabilities of such posts or if such posts
			 do not exist, provide an assessment of whether there is a need for the creation
			 of such posts;
						(11)(A)evaluate the extent to
			 which the requirement, stated in the Strategic Plan of the Department of State,
			 to provide policy makers information to anticipate crises before they occur and
			 respond accordingly, has been supported with sustained human and budgetary
			 resources, particularly in countries and regions traditionally underserved by
			 the Department of State staff and posts; and
						(B)provide recommendations for directing
			 resources to such requirements;
						(12)(A)evaluate the extent to
			 which the elements of the intelligence community, the Department of State, and
			 other agencies and departments of the United States have promoted and developed
			 language, cultural training, and other qualifications for effective collection
			 of foreign intelligence and information in countries and regions to which the
			 resources of the intelligence community and the positioning of country mission
			 personnel have traditionally been limited; and
						(B)provide recommendations for improving
			 such language and other qualifications;
						(13)(A)evaluate the
			 capabilities of the Government of the United States to collect and report on
			 foreign intelligence and information, including public and open source
			 information, and conduct analysis with regard to ungoverned and undergoverned
			 countries and regions, terrorist safe havens, civil and regional conflicts,
			 arms trafficking, stability, corruption, radicalization and marginalization of
			 specific groups and human rights and governance concerns; and
						(B)provide recommendations to improve
			 collection, reporting, and analysis with regard to such countries and regions
			 and the issues described in subparagraph (A);
						(14)(A)identify any regional
			 and thematic gaps in foreign intelligence and information collection, analysis,
			 and reporting; and
						(B)provide recommendations to overcome
			 such gaps, including gaps related to the allocation of human and budgetary
			 resources and processes for collection, reporting, and analysis of such
			 intelligence and information;
						(15)(A)identify impediments to
			 directing human and budgetary resources toward collection, analysis, and
			 reporting gaps, including the reasons for, and consequences of, such
			 impediments; and
						(B)provide recommendations for overcoming
			 such impediments;
						(16)(A)evaluate policies of
			 the elements of the intelligence community, the Department of State and other
			 agencies and departments of the United States to ensure sustained deployment of
			 qualified personnel in remote or hardship areas of strategic significance;
			 and
						(B)provide recommendations for improving
			 such policies; and
						(17)(A)evaluate processes and
			 mechanisms for reporting of information from country missions to policy makers
			 and human and budgetary resources directed toward such reporting; and
						(B)provide recommendations to improve
			 such reporting.
						505.Members and
			 staff of the Commission
				(a)Members of the
			 Commission
					(1)AppointmentThe
			 Commission shall be composed of 14 members as follows:
						(A)Three members
			 appointed by the majority leader of the Senate.
						(B)Three members
			 appointed by the minority leader of the Senate.
						(C)Three members
			 appointed by the Speaker of the House of Representatives.
						(D)Three members
			 appointed by the minority leader of the House of Representatives.
						(E)One nonvoting
			 member appointed by the Director of National Intelligence.
						(F)One nonvoting
			 member appointed by the Secretary of State.
						(2)Selection
						(A)In
			 generalMembers of the Commission shall be individuals
			 who—
							(i)are
			 private citizens; and
							(ii)have—
								(I)knowledge and
			 experience in foreign information and intelligence collection, analysis, and
			 reporting, including clandestine collection and classified analysis, diplomatic
			 reporting and analysis, and collection of public and open source
			 information;
								(II)knowledge and
			 experience in issues related to the national security and foreign policy of the
			 United States gained by serving as a senior official of the Department of
			 State, a member of the Foreign Service, or an employee or officer of an
			 appropriate agency or department of the United States or an independent
			 organization with expertise in the field of international affairs; or
								(III)knowledge and
			 experience with foreign policy decision making.
								(B)Diversity of
			 experienceThe individuals appointed to the Commission should be
			 selected with a view to establishing diversity of experience with regard to
			 various geographic regions, functions, and issues.
						(3)Time of
			 appointmentThe appointments under subsection (a) shall be made
			 not later than 60 days after the date of the enactment of this Act.
					(4)Term of
			 appointmentMembers shall be appointed for the life of the
			 Commission.
					(5)VacanciesAny
			 vacancy of the Commission shall not affect the powers of the Commission and
			 shall be filled in the manner in which the original appointment was
			 made.
					(6)ChairThe members of the Commission shall
			 designate 1 of the voting members to serve as the chair of the
			 Commission.
					(7)QuorumEight
			 members of the Commission shall constitute a quorum for purposes of transacting
			 the business of the Commission.
					(8)MeetingsThe Commission shall meet at the call of
			 the chair and shall meet regularly, not less than once every 3 months, during
			 the life of the Commission.
					(b)Staff
					(1)In
			 generalThe chair of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and, in consultation with the executive director, appoint and terminate such
			 other additional personnel as may be necessary to enable the Commission to
			 perform its duties. In addition to the executive director and 1 full-time
			 support staff for the executive director, there shall be additional staff with
			 relevant intelligence and foreign policy experience to help support the
			 Commission’s work.
					(2)Selection of
			 the executive directorThe executive director shall be selected
			 with the approval of a majority of the members of the Commission.
					(3)Compensation
						(A)Executive
			 directorThe executive director shall be compensated at the rate
			 payable for level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
						(B)StaffThe
			 chair of the Commission may fix the compensation of other staff of the
			 Commission without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for such
			 personnel may not exceed the rate payable for level IV of the Executive
			 Schedule under section 5315 of such title.
						(c)Experts and
			 consultantsThis Commission is authorized to procure temporary or
			 intermittent services of experts and consultants as necessary to the extent
			 authorized by section 3109 of title 5, United States Code, at rates not to
			 exceed the maximum annual rate of basic pay payable under section 5376 of such
			 title.
				(d)Staff and services of other agencies or
			 department of the United StatesUpon the request of the Commission, the
			 head of any agency or department of the United States may detail, on a
			 reimbursable or nonreimbursable basis, any of the personnel of that department
			 or agency to the Commission to assist it in carrying out this Act. The detail
			 of any such personnel shall be without interruption or loss of civil service or
			 Foreign Service status or privilege.
				(e)Security
			 clearanceThe appropriate agencies or departments of the United
			 States shall cooperate with the Commission in expeditiously providing to the
			 members and staff of the Commission appropriate security clearances to the
			 extent possible pursuant to existing procedures and requirements.
				506.Powers and
			 duties of the Commission
				(a)In
			 general
					(1)Hearings and
			 evidenceThe Commission may, for the purpose of carrying out this
			 Act—
						(A)hold hearings,
			 sit and act at times and places in the United States and in countries in which
			 the United States has a diplomatic presence, take testimony, and receive
			 evidence as the Commission considers advisable to carry out this Act;
			 and
						(B)subject to
			 subsection (b)(1), require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents, as the Commission considers
			 necessary.
						(b)Subpoenas
					(1)Issuance
						(A)In
			 generalA subpoena may be issued under this section only—
							(i)by the agreement
			 of the chair of the Commission; and
							(ii)by the
			 affirmative vote of 6 members of the Commission.
							(B)SignatureSubject
			 to subparagraph (A), subpoenas issued under this section may be issued under
			 the signature of the chair or any member designated by a majority of the
			 Commission and may be served by any person designated by the chair or by a
			 member designated by a majority of the Commission.
						(2)Enforcement
						(A)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under this section, the United States district court for the judicial
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring such person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence. Any failure to obey the order of the court may be punished by the
			 court as a contempt of that court.
						(B)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the Commission may, by majority vote, certify a statement of fact constituting
			 such failure to the appropriate United States attorney, who may bring the
			 matter before the grand jury for its action, under the same statutory authority
			 and procedures as if the United States attorney had received a certification
			 under sections 102 through 104 of the Revised Statutes of the United States (2
			 U.S.C. 192 through 194).
						(c)Information
			 from Federal agenciesThe Commission may secure directly from any
			 agency or department of the United States such information as the Commission
			 considers necessary to carry out this Act. Upon request of the chair of the
			 Commission, the head of such agency or department shall furnish such
			 information to the Commission, subject to applicable law.
				(d)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the United States.
				(e)Administrative supportThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis (or, in the discretion of the
			 Administrator, on a nonreimbursable basis) such administrative support services
			 as the Commission may request to carry out this Act.
				(f)Administrative
			 proceduresThe Commission may adopt such rules and regulations,
			 relating to administrative procedure, as may be reasonably necessary to enable
			 it to carry out this Act.
				(g)Travel
					(1)In
			 generalThe members and staff of the Commission may, with the
			 approval of the Commission, conduct such travel as is necessary to carry out
			 this Act.
					(2)ExpensesMembers
			 of the Commission shall serve without pay but shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for employees of
			 agencies under subchapter I of chapter 57 of title 5, United States Code, while
			 away from their homes or regular places of business in the performance of
			 services for the Commission.
					(h)GiftsNo
			 member of the Commission may receive a gift or benefit by reason of such
			 member's service on the Commission.
				507.Report of the
			 Commission
				(a)In
			 general
					(1)Interim
			 reportNot later than 18 months after the members of the
			 Commission are appointed under section 505(a), the Commission shall submit an
			 interim report to the congressional intelligence committees setting forth the
			 preliminary findings and recommendations of the Commission described in section
			 504(b).
					(2)Final
			 reportNot later than 6 months after the submission of the report
			 required by paragraph (1), the Commission shall submit a final report setting
			 forth the final findings and recommendations of the Commission described in
			 section 504(b) to the following:
						(A)The
			 President.
						(B)The Director of
			 National Intelligence.
						(C)The Secretary of
			 State.
						(D)The congressional
			 intelligence committees.
						(b)Individual or
			 dissenting viewsEach member of the Commission may include that
			 member's dissenting views in a report required by paragraph (1) or (2) of
			 subsection (a).
				(c)Form of
			 reportThe reports required by paragraphs (1) and (2) of
			 subsection (a), including any finding or recommendation of such report, shall
			 be submitted in both an unclassified and a classified form.
				508.TerminationThe Commission shall terminate 60 days after
			 the submission of the report required by section 507(a)(2).
			509.Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply to the Commission.
			510.Funding
				(a)Transfer from
			 the National Intelligence ProgramOf the amounts available for
			 the National Intelligence Program for fiscal year 2009, $5,000,000 shall be
			 available for transfer to the Commission to carry out this title.
				(b)AvailabilityThe
			 amounts made available to the Commission pursuant to subsection (a) shall
			 remain available until the termination of the Commission.
				VITechnical
			 amendments
			601.Technical
			 amendment to the Central Intelligence Agency Act of 1949Section 5(a)(1) of the Central Intelligence
			 Agency Act of 1949 (50 U.S.C. 403f(a)(1)) is amended by striking
			 authorized under paragraphs (2) and (3) of section 102(a), subsections
			 (c)(7) and (d) of section 103, subsections (a) and (g) of section 104, and
			 section 303 of the National Security Act of 1947 (50 U.S.C. 403(a)(2), (3),
			 403–3(c)(7), (d), 403–4(a), (g), and 405) and inserting
			 authorized under section 104A of the National Security Act of 1947 (50
			 U.S.C. 403–4a)..
			602.Technical
			 amendments relating to the multiyear National Intelligence Program
				(a)In
			 generalSubsection (a) of section 1403 of the National Defense
			 Authorization Act for Fiscal Year 1991 (50 U.S.C. 404b) is amended—
					(1)in the heading, by
			 striking Foreign; and
					(2)by striking
			 foreign each place it appears.
					(b)Responsibility
			 of Director of National IntelligenceThat section is further
			 amended—
					(1)in subsections (a)
			 and (c), by striking Director of Central Intelligence and
			 inserting Director of National Intelligence; and
					(2)in subsection (b),
			 by inserting of National Intelligence after
			 Director.
					(c)Conforming
			 amendmentThe heading of that section is amended to read as
			 follows:
					
						1403.Multiyear
				National Intelligence
				Program
						.
				603.Technical
			 clarification of certain references to Joint Military Intelligence Program and
			 Tactical Intelligence and Related ActivitiesSection 102A of the National Security Act of
			 1947 (50 U.S.C. 403–1) is amended—
				(1)in subsection
			 (c)(3)(A), by striking annual budgets for the Joint Military
			 Intelligence Program and for Tactical Intelligence and Related
			 Activities and inserting annual budget for the Military
			 Intelligence Program or any successor program or programs; and
				(2)in subsection
			 (d)(1)(B), by striking Joint Military Intelligence Program and
			 inserting Military Intelligence Program or any successor program or
			 programs.
				604.Technical
			 amendments to the National Security Act of 1947The National Security Act of 1947 (50 U.S.C.
			 401 et seq.) is amended as follows:
				(1)In
			 section 102A (50 U.S.C. 403–1)—
					(A)in subsection
			 (d)—
						(i)in
			 paragraph (3), by striking subparagraph (A) in the matter
			 preceding subparagraph (A) and inserting paragraph
			 (1)(A);
						(ii)in
			 paragraph (5)(A), by striking or personnel in the matter
			 preceding clause (i); and
						(iii)in
			 paragraph (5)(B), by striking or agency involved in the second
			 sentence and inserting involved or the Director of the Central
			 Intelligence Agency (in the case of the Central Intelligence
			 Agency);
						(B)in subsection
			 (l)(2)(B), by striking section and inserting
			 paragraph; and
					(C)in subsection (n),
			 by inserting and
			 Other after Acquisition.
					(2)In section
			 119(c)(2)(B) (50 U.S.C. 404o(c)(2)(B)), by striking subsection
			 (h) and inserting subsection (i).
				(3)In section
			 705(e)(2)(D)(i) (50 U.S.C. 432c(e)(2)(D)(i)), by striking
			 responsible and inserting responsive.
				605.Technical
			 amendments to the Intelligence Reform and Terrorism Prevention Act of
			 2004
				(a)Amendments to
			 National Security Intelligence Reform Act of 2004The National
			 Security Intelligence Reform Act of 2004 (title I of Public Law 108–458; 118
			 Stat. 3643) is amended as follows:
					(1)In section
			 1016(e)(10)(B) (6 U.S.C. 485(e)(10)(B)), by striking Attorney
			 General the second place it appears and inserting Department of
			 Justice.
					(2)In section
			 1071(e), by striking (1).
					(3)In section
			 1072(b), in the subsection heading by inserting Agency after Intelligence.
					(b)Other Amendments
			 to Intelligence Reform and Terrorism Prevention Act of 2004The
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;
			 118 Stat. 3638) is amended as follows:
					(1)In section 2001
			 (28 U.S.C. 532 note)—
						(A)in subsection
			 (c)(1), by inserting of before an institutional
			 culture;
						(B)in subsection
			 (e)(2), by striking the National Intelligence Director in a manner
			 consistent with section 112(e) and inserting the Director of
			 National Intelligence in a manner consistent with applicable law;
			 and
						(C)in subsection (f),
			 by striking shall, in the matter preceding paragraph (1) and
			 inserting shall.
						(2)In section 2006
			 (28 U.S.C. 509 note)—
						(A)in paragraph (2),
			 by striking the Federal and inserting Federal;
			 and
						(B)in paragraph (3),
			 by striking the specific and inserting
			 specific.
						606.Technical
			 amendments to the Executive Schedule
				(a)Executive
			 Schedule Level IISection 5313 of title 5, United States Code, is
			 amended by striking the item relating to the Director of Central Intelligence
			 and inserting the following new item:
					
							Director of the Central Intelligence
				  Agency.
						.
				(b)Executive
			 Schedule Level IIISection 5314 of title 5, United States Code,
			 is amended by striking the item relating to the Deputy Directors of Central
			 Intelligence and inserting the following new item:
					
							Deputy Director of the Central Intelligence
				  Agency.
						.
				(c)Executive
			 Schedule Level IVSection 5315 of title 5, United States Code, is
			 amended by striking the item relating to the General Counsel of the Office of
			 the National Intelligence Director and inserting the following new item:
					
							General Counsel of the Office of the Director of
				  National
				  Intelligence.
						.
				
	
		May 8, 2008
		Read twice and placed on the calendar
	
